Exhibit 10.2

DISTRIBUTION AGREEMENT

BY AND BETWEEN

VERIZON COMMUNICATIONS INC.

AND

NORTHERN NEW ENGLAND SPINCO INC.

DATED AS OF JANUARY 15, 2007


--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

3

Section 1.1

 

General

 

3

Section 1.2

 

References to Time

 

20

 

 

 

 

 

ARTICLE II

 

The Contribution

 

20

Section 2.1

 

Transfers of Spinco Assets and Spinco Liabilities

 

20

Section 2.2

 

Conveyancing and Assumption Agreements

 

21

Section 2.3

 

Certain Resignations

 

21

Section 2.4

 

Special Dividend; New Financing; Debt Exchange

 

22

 

 

 

 

 

ARTICLE III

 

Conditions

 

24

Section 3.1

 

Conditions to the Distribution

 

24

Section 3.2

 

Waiver of Conditions

 

24

 

 

 

 

 

ARTICLE IV

 

The Distribution

 

24

Section 4.1

 

Record Date and Distribution Date

 

24

Section 4.2

 

Spinco Reclassification

 

24

Section 4.3

 

The Agent

 

25

Section 4.4

 

Delivery of Shares to the Agent

 

25

Section 4.5

 

The Distribution

 

25

 

 

 

 

 

ARTICLE V

 

Post Closing Adjustments

 

26

Section 5.1

 

Post-Closing Adjustments

 

26

 

 

 

 

 

ARTICLE VI

 

Transaction Agreements

 

28

Section 6.1

 

Transaction Agreements

 

28

 

 

 

 

 

ARTICLE VII

 

Additional Covenants

 

28

Section 7.1

 

Survival; Exclusive Remedy

 

28

Section 7.2

 

Mutual Release

 

28

Section 7.3

 

Intercompany Agreements; Intercompany Accounts

 

29

Section 7.4

 

Guarantee Obligations and Liens

 

30

Section 7.5

 

Insurance

 

31

Section 7.6

 

Subsequent Transfers

 

32

Section 7.7

 

Further Assurances

 

33

 

 

 

 

 

ARTICLE VIII

 

Access to Information

 

33

Section 8.1

 

Provision of Information

 

33

Section 8.2

 

Privileged Information

 

34

Section 8.3

 

Production of Witnesses

 

35

Section 8.4

 

Retention of Information

 

36

Section 8.5

 

Confidentiality

 

36

Section 8.6

 

Cooperation with Respect to Government Reports and Filings

 

37

 

 

 

 

 

ARTICLE IX

 

No Representations or Warranties

 

37

Section 9.1

 

No Representations or Warranties

 

37

 


--------------------------------------------------------------------------------


 

ARTICLE X

 

Miscellaneous

 

37

Section 10.1

 

Complete Agreement

 

37

Section 10.2

 

Expenses

 

38

Section 10.3

 

Governing Law

 

38

Section 10.4

 

Notices

 

38

Section 10.5

 

Amendment and Modification

 

38

Section 10.6

 

Successors and Assigns; No Third-Party Beneficiaries

 

38

Section 10.7

 

Counterparts

 

39

Section 10.8

 

Interpretation

 

39

Section 10.9

 

Severability

 

39

Section 10.10

 

References; Construction

 

39

Section 10.11

 

Termination

 

39

Section 10.12

 

Consent to Jurisdiction and Service of Process

 

39

Section 10.13

 

Waivers

 

40

Section 10.14

 

Waiver of Jury Trial

 

40

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

Form of Idearc Agreements

 

 

Exhibit B

 

Form of Intellectual Property Agreement

 

 

Exhibit C

 

Terms of Spinco Securities

 

 

 


--------------------------------------------------------------------------------


DISTRIBUTION AGREEMENT

This DISTRIBUTION AGREEMENT (this “Agreement”), dated as of January 15, 2007, by
and between Verizon Communications Inc., a Delaware corporation (“Verizon”), and
Northern New England Spinco Inc., a Delaware corporation (“Spinco”).

RECITALS

WHEREAS, Spinco is a newly-formed, wholly-owned, direct Subsidiary of Verizon;

WHEREAS, Verizon, Spinco and FairPoint Communications, Inc., a Delaware
corporation (the “Company”), have entered into an Agreement and Plan of Merger,
of even date herewith (as such agreement may be amended from time to time the
“Merger Agreement”), pursuant to which, at the Effective Time (as defined in the
Merger Agreement), Spinco will merge with and into the Company, with the Company
continuing as the surviving corporation (the “Merger”);

WHEREAS, this Agreement and the other Transaction Agreements (as defined herein)
set forth certain transactions that are conditions to consummation of the
Merger;

WHEREAS, prior to the Distribution (as defined herein) upon the terms and
subject to the conditions set forth in this Agreement, Verizon will, pursuant to
a series of restructuring transactions that will occur prior to the
Distribution, (a)  transfer or cause to be transferred by one or more of its
Subsidiaries to the Non-ILEC Spinco Subsidiary (as defined herein) all of the
ILEC Spinco Assets (as defined herein), such transfer to be subject to the
assumption by such entity of the Non-ILEC Spinco Liabilities (as defined herein)
and (b)  transfer or cause to be transferred by Verizon New England Inc., a New
York corporation (“Verizon New England”) to the ILEC Spinco Subsidiary (as
defined herein) all of the ILEC Spinco Assets (as defined herein), subject to
the assumption by such entity of the ILEC Spinco Liabilities (as defined
herein), and shall transfer the ILEC Spinco Subsidiary (after receiving its
stock from its Subsidiaries in a series of internal distributions) to Spinco;

WHEREAS, in exchange for the transfers to the Spinco Subsidiaries contemplated
by the immediately preceding recital, Spinco will upon the terms and subject to
the conditions set forth in this Agreement (a) distribute to Verizon the Spinco


--------------------------------------------------------------------------------


Securities (as defined herein) and (b) pay to Verizon the Special Dividend (as
defined herein), all upon the terms and subject to the conditions set forth
herein (the transactions described in this recital and in the immediately
preceding recital, collectively, the “Contribution”);

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, Verizon will distribute (the “Distribution”) all of the issued and
outstanding shares of common stock, par value $.10 per share, of Spinco (“Spinco
Common Stock”) to the holders as of the Record Date (as defined herein) of the
outstanding shares of common stock, par value $.10 per share, of Verizon
(“Verizon Common Stock”) and, to the extent applicable, to such persons who
received Verizon Common Stock pursuant to the exercise of Record Date Options
(as defined below);

WHEREAS, the parties to this Agreement intend that (i) the First Internal
Spinoff (as defined in the Merger Agreement) qualify as a reorganization under
Section 368(a)(1)(D) of the Internal Revenue Code of 1986, as amended (the
“Code”) and a distribution eligible for nonrecognition under Sections 355(a) and
361(c) of the Code; (ii) the Second Internal Spinoff (as defined in the Merger
Agreement) qualify as a distribution eligible for nonrecognition under Sections
355(a) and 361(c) of the Code; (iii) the Contribution, together with the
Distribution, qualify as a tax-free reorganization under Section 368(a)(1)(D) of
the Code; (iv) the Distribution qualify as a distribution of Spinco stock to
Verizon stockholders eligible for nonrecognition under Sections 355(a) and
361(c) of the Code, (v) no gain or loss be recognized by Verizon for federal
income tax purposes in connection with the receipt of the Spinco Securities (as
defined herein) or the consummation of the Debt Exchange (as defined herein);
(vi) the Special Dividend qualify as money transferred to creditors or
distributed to shareholders in connection with the reorganization within the
meaning of Section 361(b)(1) of the Code, to the extent that Verizon distributes
the Special Dividend to its creditors and/or shareholders in connection with the
Contribution, (vii) the Merger qualify as a tax-free reorganization pursuant to
Section 368 of the Code; and (viii) no gain or loss be recognized as a result of
such transactions for federal income tax purposes by any of Verizon, Spinco, and
their respective stockholders and Subsidiaries (except to the extent of cash
received in lieu of fractional shares); and

WHEREAS, the parties to this Agreement intend that throughout the internal
restructurings taken in contemplation of this Agreement, including the Internal
Spinoffs (as defined in the Merger Agreement), Internal Restructurings (as
defined in the Merger Agreement), the Contribution, and the Distribution, the
Spinco Employees shall maintain uninterrupted continuity of employment,
compensation and benefits, and also for union represented employees,
uninterrupted continuity of representation for purposes of collective bargaining
and uninterrupted continuity of coverage under their collective bargaining
agreements, as described in the Employee Matters Agreement.

2


--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of these premises, and of the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


ARTICLE I

DEFINITIONS


SECTION 1.1             GENERAL.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED):

“Affiliate” means a Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with, a
specified Person.  The term “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with”), as applied to any
Person, means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other ownership interest, by
contract or otherwise; provided, however, that for purposes of this Agreement,
(i) from and after the Distribution Date, no member of either Group shall be
deemed an Affiliate of any member of the other Group and (ii) none of Cellco
Partnership or any of its Subsidiaries shall be deemed Affiliates or
Subsidiaries of Verizon.

“Agent” means the distribution agent agreed upon by Verizon and the Company, to
be appointed by Verizon to distribute the shares of Spinco Common Stock pursuant
to the Distribution.

“Agreement” has the meaning set forth in the preamble.

“Alternative Financing” has the meaning set forth in the Merger Agreement.

“Applicable Rate” means the three-month LIBOR rate published on Telerate
Page 3750 as of 11:00 a.m. London time, on the date which is two days prior to
the date such rate is determined, less 10 basis points, such rate to be reset
every 90 days.

3


--------------------------------------------------------------------------------


“Asset” means any and all assets, properties and rights, wherever located,
whether real, personal or mixed, tangible or intangible, including the following
(in each case, whether or not recorded or reflected or required to be recorded
or reflected on the books and records or financial statements of any Person): 
(i) notes and accounts and notes receivable (whether current or non-current);
(ii) Cash and Cash Equivalents, debentures, bonds, notes, evidences of
indebtedness, certificates of interest or participation in profit-sharing
agreements, collateral-trust certificates, preorganization certificates or
subscriptions, transferable shares, investment contracts, letters of credit and
performance and surety bonds, voting-trust certificates, puts, calls, straddles,
options and other securities of any kind, and all loans, advances or other
extensions of credit or capital contributions to any other Person; (iii)  rights
under leases (including real property leases), contracts, licenses, permits,
distribution arrangements, sales and purchase agreements, joint operating
agreements, other agreements and business arrangements; (iv) owned real
property; (v) leased real property, fixtures, trade fixtures, machinery,
equipment (including oil and gas, transportation and office equipment), tools,
dies and furniture; (vi) office supplies, production supplies, spare parts,
other miscellaneous supplies and other tangible property of any kind, including
all antennas, apparatus, cables, electrical devices, fixtures, equipment,
furniture, office equipment, broadcast towers, motor vehicles and other
transportation equipment, special and general tools, test devices, transmitters
and other tangible personal property; (vii) computers and other data processing
equipment and software; (viii) raw materials, work-in-process, finished goods,
consigned goods and other inventories; (ix) prepayments or prepaid expenses;
(x) claims, causes of action, rights under express or implied warranties, rights
of recovery and rights of setoff of any kind; (xi) Information;
(xii) advertising materials and other printed or written materials;
(xiii) goodwill as a going concern and other intangible properties;
(xiv) employee contracts, including any rights thereunder to restrict an
employee from competing in certain respects; (xv) licenses and authorizations
issued by any governmental authority; and (xvi) Real Property Interests.

“Backstop Facility Commitment” has the meaning set forth in the Merger
Agreement.

“Blended Customer Contracts” means billing and collection Contracts, operator
service Contracts, directory assistance Contracts and Contracts with end user
customers, in each case to which one of the Contributing Companies or another
Subsidiary of Verizon is a party, and in each case which provide for such
customers to receive one or more products and/or services that are offered by
the Spinco Business as well as one or more products and/or services that are
offered by the Verizon Business, other than those Contracts listed on Section
1.1(a) of the Disclosure Letter.

“Business” means the Spinco Business or the Verizon Business, as the case may
be.

4


--------------------------------------------------------------------------------


“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in the City of Charlotte, North Carolina or the City of New
York, New York are authorized or obligated by law or executive order to close.

“Cash and Cash Equivalents” means all cash, cash equivalents, including
certificates of deposit or bankers’ acceptances maturing within one year from
the date of acquisition thereof, marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or an agency
thereof, and investments in money market funds and other liquid investments,
including all deposited but uncleared bank deposits.

“Claims Made Policies” has the meaning set forth in Section 7.5(a).

“Closing Date” has the meaning set forth in the Merger Agreement.

“Closing Statement” has the meaning set forth in Section 5.1(a).

“Code” has the meaning set forth in the Recitals.

“Commitment Letter” has the meaning set forth in the Merger Agreement.

“Company” has the meaning set forth in the Recitals.

“Company Consent” means the written consent of the Company, which consent shall
not be unreasonably withheld, conditioned or delayed.

“Contract” means any contract, agreement or binding arrangement or
understanding, whether written or oral and whether express or implied.

“Contributing Companies” means Verizon New England, NYNEX Long Distance Company,
Bell Atlantic Communications Inc., Verizon Select Services Inc., Verizon
Internet Services Inc., and, any Subsidiary of Verizon that employs Continuing
Employees (as defined in the Merger Agreement) as of the Closing Date.

“Contribution” has the meaning set forth in the Recitals.

5


--------------------------------------------------------------------------------


“Current Assets” means total current assets of Spinco and the Spinco
Subsidiaries, determined in accordance with the last sentence of Section 5.1(a),
as of the opening of business on the Distribution Date.

“Current Liabilities” means the total current liabilities of Spinco and the
Spinco Subsidiaries, determined in accordance with the last sentence of Section
5.1(a), as of the opening of business on the Distribution Date, but excluding
(i) the current portion of any Indebtedness and excluding all Spinco Debt
Expenses and (ii) for the avoidance of doubt, any amounts that are the
responsibility of the Surviving Corporation pursuant to Section 11.1 of the
Merger Agreement.

“Debt Exchange” has the meaning set forth in Section 2.4(d)

“Disclosure Letter” means the schedule prepared and delivered by Verizon to
Spinco as of the date of this Agreement.

“Dispute Resolution Request” has the meaning set forth in Section 5.1(c).

“Distribution” has the meaning set forth in the Recitals.

“Distribution Date” means the date that the Distribution shall become effective.

“Distribution Date Spinco Indebtedness” means the aggregate amount of
Indebtedness of Spinco and its Subsidiaries as of the opening of business on the
Distribution Date, calculated pro forma for the Contribution.

“Distribution Date Working Capital” means the amount, if any, by which Current
Assets exceeds Current Liabilities (or, if Current Liabilities exceeds Current
Assets, the amount of such excess expressed as a negative number) as of the
opening of business on the Distribution Date prior to the application of
purchase accounting entries to the Company’s opening balance sheet.

“Effective Time” has the meaning set forth in the Merger Agreement.

“Election” has the meaning set forth in Section 2.4(e).

6


--------------------------------------------------------------------------------


“Employee Matters Agreement” means the Employee Matters Agreement entered into
among Verizon, Spinco and the Company on the date hereof, as such agreement may
be hereafter amended from time to time.

“Excluded Contract” means (i) any Contract entered into by Verizon or any
Subsidiary of Verizon (other than Spinco or a Spinco Subsidiary), on the one
hand, with a non-Affiliate of Verizon, on the other hand, which is used or
offered in the conduct of the Spinco Business as well as the Verizon Business,
other than any Blended Customer Contract and (ii) any Contract entered into
solely between or among Verizon and/or Affiliates of Verizon, other than the
Transferred Affiliate Arrangements, including, in each case, those Contracts
listed in Section 1.1(b) of the Disclosure Letter.

“Final Closing Statement” has the meaning set forth in Section 5.1(c).

“Final Distribution Date Working Capital” has the meaning set forth in Section
5.1(d).

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” has the meaning set forth in the Merger Agreement.

“Group” means the Verizon Group or the Spinco Group, as the case may be.

“Idearc Agreements” means the Publishing Agreement, the Non-competition
Agreement and the Branding Agreement, each to be entered into between Idearc
Media Inc., a Delaware corporation, and Spinco and such Subsidiaries of Spinco
as are designated by Verizon prior to the Distribution (in consultation with the
Company), each in the form attached hereto as Exhibits A-1, A-2 and A-3.

“Indebtedness” means, with respect to Spinco and the Spinco Subsidiaries, all
indebtedness for borrowed money, including the aggregate principal amount
thereof, and any accrued interest thereon.

“Identified Persons” has the meaning set forth in the Merger Agreement.

“ILEC” means an incumbent local exchange carrier.

7


--------------------------------------------------------------------------------


“ILEC Spinco Assets” means Spinco Assets which are subject to regulations
applicable to ILECs promulgated by one or more of the State of Vermont Public
Service Board, the State of Maine Public Utilities Commission or the New
Hampshire Public Utilities Commission.

“ILEC Spinco Liabilities” means Spinco Liabilities that arise from or relate to
ILEC Spinco Assets.

“ILEC Spinco Subsidiary” means Northern New England Telephone Operations Inc., a
newly formed Delaware corporation.

“Information” means all lists of customers, records pertaining to customers and
accounts, copies of Contracts, personnel records, lists and records pertaining
to customers, suppliers and agents, and all accounting and other books, records,
ledgers, files and business records, data and other information of every kind
(whether in paper, microfilm, computer tape or disc, magnetic tape or any other
form).

“Intellectual Property Agreement” means the Intellectual Property Agreement to
be entered into among Verizon and its Affiliates and Spinco and its Affiliates,
in the form of Exhibit B hereto.

“Intellectual Property Assets” means all “Statutory Intellectual Property” and
“Non-Statutory Intellectual Property”, as each such term is defined in the
Intellectual Property Agreement.

“Leased Real Property” means all leasehold or subleasehold estates and other
rights of Verizon or one of its Affiliates to use or occupy any land, buildings
or structures located in the Territory and used primarily in the conduct of the
Spinco Business, including those listed in Section 1.1(c) of the Disclosure
Letter.

“Liability” or “Liabilities” means all debts, liabilities and obligations
(including those arising under contracts) whether absolute or contingent,
matured or unmatured, liquidated or unliquidated, accrued or unaccrued, known or
unknown, whenever arising, and whether or not the same would properly be
reflected on a balance sheet.  “Liabilities” shall not include (a) any
liabilities in respect of any Intellectual Property, (b) any liabilities for or
in respect of Taxes, which shall be governed solely by the Tax Sharing Agreement
and, to the extent applicable, the Merger Agreement or (c) any liabilities for
or in respect of any benefit plans, programs, agreements, and arrangements,
which shall

8


--------------------------------------------------------------------------------


be governed exclusively by the Employee Matters Agreement and, to the extent
applicable, the Merger Agreement.

“Litigation Matters” means all pending or threatened litigation, investigations,
claims or other legal matters that have been or may be asserted against, or
otherwise adversely affect, Verizon and/or Spinco (or members of either Group).

“Merger” has the meaning set forth in the Recitals.

“Merger Agreement” has the meaning set forth in the Recitals.

“New Financing” has the meaning set forth in the Merger Agreement.

“Non-ILEC Spinco Assets” means Spinco Assets other than ILEC Spinco Assets.

“Non-ILEC Spinco Liabilities” means Spinco Liabilities other than ILEC
Spinco Liabilities.

“Non-ILEC Spinco Subsidiary” means Enhanced Communications of Northern New
England Inc., a newly-formed Delaware corporation.

“Occurrence Basis Policies” has the meaning set forth in Section 7.5(a).

“Owned Real Property” means all land in the Territory that is owned by Verizon
or one of its Affiliates and used primarily in the conduct of the Spinco
Business, together with all buildings, structures, improvements and fixtures
located thereon, subject to all easements and other rights and interests
appurtenant thereto, including those listed in Section 1.1(d) of the Disclosure
Letter.

“Person” or “person” means a natural person, corporation, company, partnership,
limited partnership, limited liability company, or any other entity, including a
Governmental Authority.

9


--------------------------------------------------------------------------------


“Policies” means all insurance policies, insurance contracts and claim
administration contracts of any kind of Verizon and its Subsidiaries (including
members of the Spinco Group) and their predecessors which were or are in effect
at any time at or prior to the Distribution Date, including but not limited to
commercial general liability,  automobile, workers’ compensation, excess and
umbrella, aircraft, crime, property and business interruption, directors’ and
officers’ liability, fiduciary liability, employment practices liability, errors
and omissions, special accident, environmental, inland and marine, and captive
insurance company arrangements, together with all rights, benefits and
privileges thereunder.

“Privileged Information” means with respect to either Group, Information
regarding a member of such Group, or any of its operations, Assets or
Liabilities (whether in documents or stored in any other form or known to its
employees or agents) that is or may be protected from disclosure pursuant to the
attorney-client privilege, the work product doctrine or another applicable
privilege, that a member of the other Group may come into possession of or
obtain access to pursuant to this Agreement or otherwise.

“Real Property Interests” means all easements, rights of way, and licenses
(whether as licensee or licensor) in the real property that is used primarily in
the conduct of the Spinco Business, and excluding all Owned Real Property and
property and interests subject to Real Property Leases.

“Real Property Leases” means all leases, subleases, concessions and other
agreements (written or oral) pursuant to which any Leased Real Property is held,
including the right to all security deposits and other amounts and instruments
deposited thereunder.

“Reclassification” has the meaning set forth in Section 4.2.

“Record Date” means the close of business on the date to be determined by the
Board of Directors of Verizon as the record date for determining stockholders of
Verizon entitled to participate in the Distribution, which date shall be a
Business Day preceding the day of the Effective Time.

“Record Date Options” has the meaning set forth in the Employee Matters
Agreement.

10


--------------------------------------------------------------------------------


“Representative” means with respect to any Person, any of such Person’s
directors, managers or persons acting in a similar capacity, officers,
employees, agents, consultants, financial and other advisors, accountants,
attorneys and other representatives.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations of the SEC promulgated thereunder.

“Special Dividend” means a dividend in an amount to be set forth in a
certificate delivered by Verizon to Spinco, with a copy to the Company, no later
than 30 days prior to the Distribution Date, which amount shall not exceed
Verizon’s estimate of its tax basis in Spinco.

“Spinco” has the meaning set forth in the preamble; provided, that with respect
to any period following the Effective Time, all references to Spinco herein
shall be deemed to be references to the Surviving Corporation.

“Spinco Assets” means, subject to Section 2.1(c), collectively:

(i) all of the right, title and interest of Verizon and its Subsidiaries in all
Assets that are primarily used or held for use in, or that primarily arise from,
the conduct of the Spinco Business, including:

(A) those set forth on the Spinco Interim Balance Sheet (after giving effect for
this purpose to any exclusion of Assets resulting from application of the
principles, methodologies and policies set forth in Section 5.1 of the
Disclosure Letter) to the extent held on the Distribution Date;

(B) all Owned Real Property and all Leased Real Property, together with all
buildings, towers, facilities and other structures and improvements located
thereon;

(C) all Real Property Interests;

(D) Telephone Plant; and

11


--------------------------------------------------------------------------------


(E) Contracts, including the Contracts listed in Section 1.1(g) of the
Disclosure Letter;

(ii) all other Assets of Spinco and the Spinco Subsidiaries to the extent
specifically assigned to any member of the Spinco Group pursuant to this
Agreement or any other Transaction Agreement;

(iii) the capital stock of each Spinco Subsidiary (it being agreed that the
physical certificates representing such capital stock shall be delivered to
Spinco at the closing of the Merger by Verizon no later than the Distribution
Date);

(iv)  all rights of the Contributing Companies in respect of the Transferred
Affiliate Arrangements;

(v) those rights in the Blended Customer Contracts as are allocated to Spinco as
contemplated by Section 7.8(e) of the Merger Agreement; and

(vi) any additional Assets set forth on Section 1.1(e) of the Disclosure Letter;

provided, that in no event will Spinco Assets include:

(A) any Intellectual Property Asset (except to the extent specified in a
Transaction Agreement);

(B) any Verizon Assets;

(C) any Assets of Verizon Business Global LLC, f/k/a MCI, LLC, which is the
successor to the business of MCI, Inc., and direct and indirect subsidiaries of
Verizon Business Global LLC;

(D) any Assets of Verizon Network Integration Corp.;

(E) any Assets of Verizon Federal Inc.;

(F) any Assets of Federal Network Systems LLC;

(G) any Assets of Verizon Global Networks Inc.;

12


--------------------------------------------------------------------------------


(H) any Assets of Verizon Select Services Inc., other than Assets that
constitute customer relationships or Contracts that relate solely to the Spinco
Business or are referred to in clause (v) above, including, for the avoidance of
doubt, the Verizon Select Services Inc. customer relationships managed by
Verizon Business Global LLC or its subsidiaries;

(I) any Assets of Cellco Partnership (d/b/a Verizon Wireless); or

(J) any Cash or Cash Equivalents or short term investments except as may be
elected by Verizon.

“Spinco Audited Balance Sheet” means the audited Combined Statements of Selected
Assets, Selected Liabilities and Parent Funding as of December 31, 2005 for the
local exchange businesses and related landline activities of Verizon in the
states of Maine, New Hampshire and Vermont (including Internet access, long
distance and customer premises equipment services provided to customers in those
states).

“Spinco Business” means:

(i) all of the incumbent local exchange carrier business activities and
operations of Verizon and its Affiliates in the Territory (consisting of local
exchange service, intraLATA toll service, network access service, enhanced voice
and data services, DSL services and wholesale services); and

(ii) all of the following activities of Verizon and its Affiliates in the
Territory:

(A) consumer and small business switched and dedicated long distance service to
customers located in the Territory;

(B) large business switched and dedicated long distance service to customers of
Verizon Select Services Inc. located in the Territory;

(C) the delivery by Verizon Internet Services Inc. of dial-up, DSL and fiber to
the premises (a/k/a FiOS) data and dedicated internet access services to
customers located in the Territory;

13


--------------------------------------------------------------------------------


(D) customer premise equipment sales, and installation and maintenance services
currently offered by Verizon Select Services, Inc. to customers located in the
Territory; and

(E) private line service to customers of Verizon Select Services Inc. where the
line originates and terminates in the Territory;

provided that, for the avoidance of doubt, “Spinco Business” shall not include
any other business activities or operations of Verizon or its Affiliates that
may be conducted in the Territory, including, without limitation,

(A) the offering of wireless voice, data and other services by Cellco
Partnership (d/b/a Verizon Wireless) and the offering of air-to-ground or
rail-to-ground services by Verizon Airfone;

(B) publishing and printing telephone directories and publishing electronic
directories;

(C) monitoring, installation, maintenance and repair of data customer premises
equipment and software, structured cabling, call center solutions and
professional services as provided generally by Verizon Network Integration
Corp.;

(D) multi-dwelling unit voice, data and video services as provided generally by
Verizon Avenue Corp.;

(E) wireless telecommunications services, customer premises equipment, inside
wiring and cabling, and consulting services to or for federal government
agencies offered by Federal Network Systems LLC, and customer premises inside
wiring and cabling, and consulting services to or for federal government
agencies offered by Verizon Federal Inc.;

(F) interstate, intrastate and local exchange services offered by Verizon or its
Affiliates (other than the Contributing Companies) consisting primarily of those
conducted by them as successors to the business of MCI, Inc.;

(G) monitoring, provision, maintenance and repair of intrastate, interstate and
international telecommunications and information services, managed services,
internet protocol services, data center services, professional services, hosting
services,

14


--------------------------------------------------------------------------------


web infrastructure and application management and other products, services and
software provided to government and large business customers as provided
generally by Verizon Business Global LLC, f/k/a MCI, LLC, which is the successor
to the business of MCI, Inc., or direct and indirect subsidiaries of Verizon
Business Global LLC;

(H) consumer and small business CPE services (including DSL modem and router
fulfillment) as provided generally by Verizon TeleProducts;

(I) long haul switching, routing, and transmission and other carrier services as
provided generally by Verizon Global Networks Inc.;

(J) prepaid card products, payphone dial around services (VSSI-CARD) and
dedicated Internet access services as provided generally by Verizon Select
Services Inc;

(K) Verizon Voice Over Internet Protocol service as provided generally by
Verizon d/b/a Verizon Long Distance and NYNEX Long Distance; or

(L) activities relating to the foregoing or in substitution for the foregoing by
the named entities or any successor thereto.

“Spinco Common Stock” has the meaning set forth in the Recitals.

“Spinco Debt Expenses” means (i) the aggregate amount of all fees and expenses
payable to lenders or lenders’ advisors by Spinco or the Surviving Corporation
pursuant to the terms of the New Financing (or Alternative Financing) in
connection with the consummation of the New Financing (or Alternative Financing)
multiplied by (ii) a fraction, the numerator of which is (A) the amount drawn by
Spinco under the terms of the New Financing (or Alternative Financing)
immediately prior to the Effective Time and the denominator is (B) the sum of
the aggregate amount of indebtedness contemplated by the New Financing (or
Alternative Financing).

“Spinco Group” means Spinco and the Spinco Subsidiaries.

“Spinco Guarantees” has the meaning set forth in Section 7.4(b).

15


--------------------------------------------------------------------------------


“Spinco Interim Balance Sheet” means the balance sheet that is part of the
Interim Financial Statements (as defined in the Merger Agreement).

“Spinco Liabilities” means, subject to Section 2.1(c), collectively:

(i) all Liabilities of Verizon or any of its Subsidiaries (including Spinco and
the Spinco Subsidiaries) to the extent relating to or arising from the Spinco
Business, including the Liabilities set forth on the Spinco Interim Balance
Sheet (after giving effect for this purpose to any exclusion of Liabilities
resulting from application of the principles, methodologies and policies set
forth in Section 5.1 of the Disclosure Letter) or arising after the date thereof
and the Liabilities of Spinco under the Transaction Agreements;

(ii) all Liabilities to the extent relating to or arising from any Spinco
Assets;

(iii) all Liabilities of the Spinco Business in respect of the Transferred
Affiliate Arrangements;

(iv) those Liabilities in the Blended Customer Contracts that are assigned to
and assumed by the Company pursuant to Section 7.7(e) of the Merger Agreement;

(v) all Liabilities relating to or arising from any Verizon Guarantee; and

(vi) all Liabilities set forth on Section 1.1(f) of the Disclosure Letter. 
Notwithstanding the foregoing, Spinco Liabilities shall not include any
Liabilities specifically agreed not to be assumed by Spinco under any other
Transaction Agreement.  For the avoidance of doubt, Spinco Liabilities do not
include Verizon Liabilities.

“Spinco Securities” means the notes to be issued by Spinco to Verizon, as
contemplated in Section 2.4 hereof and having the principal terms set forth on
Exhibit C hereto and other terms determined in accordance with Section 7.20 of
the Merger Agreement.

“Spinco Subsidiaries” means, collectively, the Non-ILEC Spinco Subsidiary and
the ILEC Spinco Subsidiary.

16


--------------------------------------------------------------------------------


“Subsidiary” has the meaning set forth in the Merger Agreement.

“Surviving Corporation” has the meaning set forth in the Merger Agreement.

“Target Working Capital” means $50,500,000, provided that such amount will be
reduced by the amount, if any, equal to (x) the sum of (i) any amount the
Company pays or becomes obligated to pay to a Commitment Party (as defined in
the Commitment Letter) pursuant to the fifth paragraph of the fee letter that is
part of the Commitment Letter, and (ii) any amount the Company pays or becomes
obligated to pay pursuant to the fee letter that is part of the Backstop
Commitment, divided by (y) 0.39579.

“Taxes” has the meaning set forth in the Merger Agreement.

“Tax Sharing Agreement” means the Tax Sharing Agreement entered into on the date
hereof, between Verizon, the Company and Spinco, as such agreement may be
amended from time to time.

“Telephone Plant” means the plant, systems, structures, regulated construction
work in progress, telephone cable (whether in service or under construction),
microwave facilities (including frequency spectrum assignment), telephone line
facilities, machinery, furniture, fixtures, tools, implements, conduits,
stations, substations, equipment (including central office equipment, subscriber
station equipment and other equipment in general), instruments and house wiring
connections located in the Territory used in the Spinco Business.

“Territory” means the local franchise area of Verizon New England in the states
of Maine, Vermont and New Hampshire.

“Total Verizon Shares” means (i) the total number of shares of Verizon Common
Stock as of the Record Date plus (ii) the total number of shares of Verizon
Common Stock issued to all persons who acquired such Verizon Common Stock
pursuant to the exercise of Record Date Options.

“Transaction Agreements” means this Agreement, the Employee Matters Agreement,
the Intellectual Property Agreement, the Merger Agreement, the Tax Sharing
Agreement, the Idearc Agreements and the Transition Services Agreement.

17


--------------------------------------------------------------------------------


“Transferred Affiliate Arrangements” means (i) any intercompany trade accounts
payable or receivable of the Spinco Business as of the date of the Contribution,
including amounts payable by or to Verizon or any Verizon Subsidiaries under
Contracts for the provision of billing and collection, network access and other
services, (ii) any reimbursements due as of the date of the Contribution in
respect of the Spinco Business for corporate services under the pro-rate
agreement or other arrangements with Verizon or any Verizon Subsidiary
consistent with past practice, (iii) any Transaction Agreement and any
arrangement expressly contemplated by a Transaction Agreement, (iv) any
Affiliate interconnection Contract or (v) any Contract listed on Section 1.1(g)
of the Disclosure Letter.

“Transition Services Agreement” means that Transition Services Agreement entered
into on the date hereof, between Verizon and Spinco, as such agreement may be
amended from time to time.

“Verizon” has the meaning set forth in the preamble.

“Verizon Assets” means, subject to Section 2.1(c), collectively,

(i) all of the right, title and interest of Verizon and its Subsidiaries in all
Assets held by them other than those identified in clauses (i) through (vi) of
the definition of Spinco Assets, it being acknowledged that Verizon Assets
include (a) all Excluded Contracts (it being agreed that Spinco and the Spinco
Subsidiaries shall be permitted to (x) retain any product or license under an
Excluded Contract delivered and paid for prior to the Closing in the conduct of
the Spinco Business and (y) receive any product or license under an Excluded
Contract that was ordered and paid for prior to the Closing in the conduct of
the Spinco Business but which shall be delivered after the Closing), (b) all
Contracts between Verizon and the Verizon Subsidiaries on one hand and Spinco
and the Spinco Subsidiaries on the other hand (other than to the extent they
constitute Transferred Affiliate Arrangements), (c) any Asset, other than any
customer relationships, of the dial-up and ISP and the consumer or small
business long distance portions of the Spinco Business and (d) tangible Assets
used exclusively by personnel who are retained by Verizon but who work in one of
the work centers or other locations located in the Territory which serve both
the Spinco Business and the Verizon Business, all of which are set forth in
Section 1.1(h) of the Disclosure Letter.

(ii) all other Assets of Verizon and Verizon Subsidiaries to the extent
specifically assigned to or retained by any member of the Verizon Group pursuant
to this Agreement or any other Transaction Agreement,

18


--------------------------------------------------------------------------------


(iii) the capital stock of each Verizon Subsidiary,

(iv) all rights of Verizon under the Transaction Agreements,

(v) all defenses and counterclaims relating to any Liability retained by Verizon
or its Affiliates, and

(vi) any additional Assets set forth on Section 1.1(i) of the Disclosure Letter.

“Verizon Business” means all of the businesses and operations conducted by
Verizon and the Verizon Subsidiaries (other than the Spinco Business) at any
time, whether prior to, on or after the Distribution Date.

“Verizon Common Stock” has the meaning set forth in the Recitals.

“Verizon Group” means Verizon and the Verizon Subsidiaries.

“Verizon Guarantees” has the meaning set forth in Section 7.4(a).

“Verizon Liabilities” means, subject to Section 2.1(c), collectively, (i) all
Liabilities of Verizon or any of its Subsidiaries relating to or arising out of
the Verizon Business, including the Liabilities of Verizon under the Transaction
Agreements, in each case other than the Spinco Liabilities, (ii) all Liabilities
in respect of the Transferred Affiliate Arrangements other than the Spinco
Liabilities related thereto, (iii) those Liabilities under the Blended Customer
Contracts except to the extent assumed by the Company pursuant to Section 7.8(e)
of the Merger Agreement, (iv) all Liabilities in respect of Excluded Contracts,
(v) all Liabilities set forth on Section 1.1(j) of the Disclosure Letter, (vi)
all Liabilities relating to or arising from any Spinco Guarantee, and (vii) all
expenses allocated to Verizon pursuant to Section 11.1 of the Merger Agreement,
(viii) all obligations in respect of guarantees issued by any member of the
Spinco Group prior to the Closing Date in respect of the Verizon Business,
(ix) Spinco Debt Expenses, (x) the amount, if any, by which Distribution Date
Spinco Indebtedness exceeds $1.7 billion and (xi) Liabilities in respect of
claims asserted against any Identified Person as a result of acts or omissions
occurring prior to the Distribution.  For the avoidance of doubt, Verizon
Liabilities do not include Spinco Liabilities.

19


--------------------------------------------------------------------------------


“Verizon New England” has the meaning set forth in the Recitals.

“Verizon Subsidiaries” means all direct and indirect Subsidiaries of Verizon
immediately after the Distribution Date, assuming that the Distribution has
occurred in accordance with the terms hereof.


SECTION 1.2                                      REFERENCES TO TIME.  ALL
REFERENCES IN THIS AGREEMENT TO TIMES OF THE DAY SHALL BE TO NEW YORK CITY TIME.


ARTICLE II

THE CONTRIBUTION


SECTION 2.1                                      TRANSFERS OF SPINCO ASSETS AND
SPINCO LIABILITIES.


(A)                                  SUBJECT TO SECTION 2.1(B) AND, IN THE CASE
OF INFORMATION, ARTICLE VIII, ON OR PRIOR TO THE DISTRIBUTION DATE, VERIZON
SHALL TAKE OR CAUSE TO BE TAKEN ALL ACTIONS NECESSARY TO CAUSE THE TRANSFER,
ASSIGNMENT, DELIVERY AND CONVEYANCE (I) OF THE NON-ILEC SPINCO ASSETS AND THE
NON-ILEC SPINCO LIABILITIES TO THE NON-ILEC SPINCO SUBSIDIARY AND (II) OF THE
ILEC SPINCO ASSETS AND THE ILEC SPINCO LIABILITIES TO THE ILEC SPINCO
SUBSIDIARY.  SPINCO SHALL ASSUME OR CAUSE THE APPLICABLE SPINCO SUBSIDIARIES TO
ASSUME, AND THEREAFTER TIMELY PAY, PERFORM AND DISCHARGE, WHEN AND AS DUE, OR
CAUSE THE APPLICABLE SPINCO SUBSIDIARIES TO THEREAFTER TIMELY PAY, PERFORM AND
DISCHARGE, WHEN AND AS DUE, ALL OF THE SPINCO LIABILITIES.


(B)                                 NOTHING IN THIS AGREEMENT (INCLUDING, FOR
THE AVOIDANCE OF DOUBT, SECTION 7.6) SHALL BE DEEMED TO REQUIRE THE TRANSFER OF
ANY ASSETS OR THE ASSUMPTION OF ANY LIABILITIES WHICH BY THEIR TERMS OR
OPERATION OF LAW CANNOT BE TRANSFERRED OR ASSUMED UNTIL SUCH TIME AS ALL LEGAL
IMPEDIMENTS TO SUCH TRANSFER OR ASSUMPTION HAVE BEEN REMOVED.  THE RIGHTS AND
OBLIGATIONS OF THE PARTIES IN RESPECT OF REMOVING SUCH IMPEDIMENTS, (INCLUDING
PURSUING AND OBTAINING ALL APPLICABLE CONSENTS, WAIVERS AND APPROVALS IN
CONNECTION WITH THE CONTRIBUTION) AND IN RESPECT OF SUCH ASSETS AND LIABILITIES
TO THE EXTENT NOT TRANSFERRED ON THE DISTRIBUTION DATE ARE SET FORTH IN THE
MERGER AGREEMENT AND NO ADDITIONAL RIGHTS OR OBLIGATIONS SHALL BE DEEMED TO
ARISE UNDER THIS AGREEMENT IN CONNECTION THEREWITH.


(C)                                  THE RIGHTS AND OBLIGATIONS OF THE PARTIES
WITH RESPECT TO TAXES SHALL BE GOVERNED EXCLUSIVELY BY THE TAX SHARING AGREEMENT
(AND, TO THE EXTENT APPLICABLE, THE

20


--------------------------------------------------------------------------------



MERGER AGREEMENT).  ACCORDINGLY, ITEMS RELATING TO TAXES SHALL NOT BE TREATED AS
ASSETS OR LIABILITIES FOR PURPOSES OF, OR OTHERWISE BE GOVERNED BY, THIS
AGREEMENT.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THIS AGREEMENT AND THE TAX
SHARING AGREEMENT, THE TERMS OF THE TAX SHARING AGREEMENT SHALL CONTROL.  IN
ADDITION, THE RIGHTS AND OBLIGATIONS OF THE PARTIES WITH RESPECT TO BENEFIT
PLANS, PROGRAMS, AGREEMENTS AND ARRANGEMENTS SHALL BE GOVERNED EXCLUSIVELY BY
THE EMPLOYEE MATTERS AGREEMENT.  ACCORDINGLY, ASSETS AND LIABILITIES RELATING TO
ANY BENEFIT PLANS, PROGRAMS, AGREEMENTS AND ARRANGEMENTS SHALL NOT BE TREATED AS
ASSETS OR LIABILITIES FOR PURPOSES OF, OR OTHERWISE BE GOVERNED BY, THIS SECTION
2.1.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES WITH RESPECT TO COLLECTIVE
BARGAINING AGREEMENTS AND PRACTICES, INCLUDING SPINCO COLLECTIVE BARGAINING
AGREEMENTS, MEMORANDA OF AGREEMENT AND MEMORANDA OF UNDERSTANDING, AND THE
RIGHTS AND OBLIGATIONS ARISING UNDER THOSE CONTRACTS AND PRACTICES ON BENEFIT
PLANS, PROGRAMS, AGREEMENTS AND ARRANGEMENTS SHALL BE TREATED AS ASSETS OR
LIABILITIES FOR PURPOSES OF THIS SECTION 2.1, AND ARE DESCRIBED IN THE EMPLOYEE
MATTERS AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS SECTION 2.1, OR
ANY OTHER SECTION OF THIS AGREEMENT, AND THE EMPLOYEE MATTERS AGREEMENT, THE
EMPLOYMENT MATTERS AGREEMENT SHALL CONTROL.


SECTION 2.2                                      CONVEYANCING AND ASSUMPTION
AGREEMENTS.  IN CONNECTION WITH THE TRANSFER OF THE SPINCO ASSETS AND THE
ASSUMPTION OF THE SPINCO LIABILITIES CONTEMPLATED BY THIS ARTICLE II, VERIZON
AND SPINCO SHALL EXECUTE, OR CAUSE TO BE EXECUTED BY THE APPROPRIATE ENTITIES,
CUSTOMARY CONVEYANCING AND ASSUMPTION INSTRUMENTS (PROVIDED THAT SUCH
INSTRUMENTS SHALL NOT IMPOSE OBLIGATIONS ON ANY PARTY OR GRANT RIGHTS, THROUGH
REPRESENTATIONS OR OTHERWISE, BEYOND THOSE SET FORTH IN THIS AGREEMENT).


SECTION 2.3                                      CERTAIN RESIGNATIONS.  AT OR
PRIOR TO THE DISTRIBUTION DATE, VERIZON SHALL CAUSE EACH EMPLOYEE AND DIRECTOR
OF VERIZON AND ITS SUBSIDIARIES WHO WILL NOT BE EMPLOYED BY SPINCO OR A SPINCO
SUBSIDIARY AFTER THE DISTRIBUTION DATE TO RESIGN, EFFECTIVE NOT LATER THAN THE
DISTRIBUTION DATE, FROM ALL BOARDS OF DIRECTORS OR SIMILAR GOVERNING BODIES OF
SPINCO OR ANY SPINCO SUBSIDIARY ON WHICH THEY SERVE, AND FROM ALL POSITIONS AS
OFFICERS OF SPINCO OR ANY SPINCO SUBSIDIARY IN WHICH THEY SERVE.  SPINCO WILL
CAUSE EACH EMPLOYEE AND DIRECTOR OF SPINCO AND ITS SUBSIDIARIES WHO WILL NOT BE
EMPLOYED BY VERIZON OR ANY VERIZON SUBSIDIARY AFTER THE DISTRIBUTION DATE TO
RESIGN, EFFECTIVE NOT LATER THAN THE DISTRIBUTION DATE, FROM ALL BOARDS OF
DIRECTORS OR SIMILAR GOVERNING BODIES OF VERIZON OR ANY VERIZON SUBSIDIARY ON
WHICH THEY SERVE, AND FROM ALL POSITIONS AS OFFICERS OF VERIZON OR ANY VERIZON
SUBSIDIARY IN WHICH THEY SERVE.

21


--------------------------------------------------------------------------------



SECTION 2.4                                      SPECIAL DIVIDEND; NEW
FINANCING; DEBT EXCHANGE.


(A)                                  THE SPINCO BOARD WILL ESTABLISH A SPECIAL
DIVIDEND RECORD DATE AND WILL AUTHORIZE SPINCO TO PAY OUT OF FUNDS LEGALLY
AVAILABLE THEREFOR THE SPECIAL DIVIDEND ON THE DISTRIBUTION DATE TO VERIZON, AS
THE HOLDER OF RECORD OF SPINCO COMMON STOCK AS OF THE SPECIFIED RECORD DATE. 
THE SPECIAL DIVIDEND WILL BE PAID TO VERIZON ON THE DISTRIBUTION DATE
IMMEDIATELY PRIOR TO THE DISTRIBUTION.


(B)                                 AT OR PRIOR TO THE DISTRIBUTION DATE, SPINCO
WILL (I) ENTER INTO THE AGREEMENTS ASSOCIATED WITH THE NEW FINANCING AND USE A
PORTION OF THE PROCEEDS THEREOF TO PAY THE SPECIAL DIVIDEND AND (II) DISTRIBUTE
SPINCO SECURITIES TO VERIZON.  THE PRINCIPAL AMOUNT OF THE SPINCO SECURITIES
WILL BE AN AMOUNT EQUAL TO (X) $1.7 BILLION LESS (Y) THE AMOUNT OF THE SPECIAL
DIVIDEND, WITH THE PRECISE AGGREGATE PRINCIPAL AMOUNT OF THE SPINCO SECURITIES
TO BE SET FORTH ON A CERTIFICATE TO BE DELIVERED BY VERIZON TO SPINCO, WITH A
COPY TO THE COMPANY, NO LATER THAN 30 DAYS PRIOR TO THE DISTRIBUTION DATE.


(C)                                  THE RIGHTS AND OBLIGATIONS OF THE PARTIES
IN RESPECT OF PURSUING AND OBTAINING THE NEW FINANCING ARE SET FORTH IN THE
MERGER AGREEMENT AND NO ADDITIONAL RIGHTS OR OBLIGATIONS SHALL BE DEEMED TO
ARISE UNDER THIS AGREEMENT IN CONNECTION THEREWITH.


(D)                                 THE PARTIES ACKNOWLEDGE THAT VERIZON INTENDS
TO ENTER INTO ARRANGEMENTS PRIOR TO OR FOLLOWING THE DISTRIBUTION DATE PROVIDING
FOR THE EXCHANGE OF OUTSTANDING SPINCO SECURITIES FOR DEBT OBLIGATIONS OF
VERIZON OR ITS AFFILIATES OR THE TRANSFER OF SPINCO SECURITIES TO OTHER VERIZON
CREDITORS OR STOCKHOLDERS (THE “DEBT EXCHANGE”), PROVIDED THAT THE PARTIES
FURTHER ACKNOWLEDGE THAT (I) IF VERIZON DESIRES TO CONSUMMATE THE DEBT EXCHANGE
CONCURRENTLY WITH THE DISTRIBUTION, VERIZON SHALL NOT BE OBLIGATED TO CONSUMMATE
THE DISTRIBUTION UNLESS VERIZON SHALL HAVE ENTERED INTO SUCH ARRANGEMENTS AND
THE DEBT EXCHANGE SHALL BE CONSUMMATED CONCURRENTLY WITH THE DISTRIBUTION AND
(II) IF VERIZON ELECTS NOT TO PURSUE THE DEBT EXCHANGE AT THE TIME OF THE
DISTRIBUTION OR THEREAFTER, VERIZON MAY DISPOSE OF THE SPINCO SECURITIES IN
ANOTHER MANNER, BUT WILL IN ANY EVENT DISPOSE OF ALL OF ITS INTEREST IN THE
SPINCO SECURITIES WITHIN 360 DAYS FOLLOWING THE DISTRIBUTION DATE.


(E)                                  AT VERIZON’S ELECTION, TO BE EXERCISED BY
VERIZON NO LATER THAN 15 DAYS PRIOR TO THE DISTRIBUTION DATE (THE “ELECTION”),
NOTWITHSTANDING ANY OTHER PROVISION OF THE TRANSACTION AGREEMENTS, THE FOLLOWING
ALTERNATIVE TRANSACTION STRUCTURE MAY BE ADOPTED IN LIEU OF THE TRANSACTION
STEPS CURRENTLY DESCRIBED IN THE TRANSACTION DOCUMENTS:

22


--------------------------------------------------------------------------------



(I) THE ENTITY REFERRED TO AS SPINCO SHALL BE FORMED BY VERIZON NEW ENGLAND,
INSTEAD OF BY VERIZON;


(II) THE SPECIAL DIVIDEND SHALL BE A DIVIDEND PAID BY SPINCO TO VERIZON NEW
ENGLAND, INSTEAD OF BEING PAID BY SPINCO TO VERIZON;


(III) SPINCO SECURITIES SHALL BE NOTES ISSUED BY SPINCO TO VERIZON NEW ENGLAND,
INSTEAD OF BEING ISSUED BY SPINCO TO VERIZON,


(IV) THE DEBT EXCHANGE SHALL BE UNDERTAKEN BY VERIZON NEW ENGLAND WITH ITS
CREDITORS OR STOCKHOLDERS, INSTEAD OF BEING UNDERTAKEN BY VERIZON WITH VERIZON’S
CREDITORS OR STOCKHOLDERS,


(V) VERIZON AND VERIZON NEW ENGLAND SHALL TRANSFER OR CAUSE TO BE TRANSFERRED TO
SPINCO (OR TO SUBSIDIARIES THEREOF) ALL OF THE SPINCO ASSETS AND LIABILITIES IN
SUCH A MANNER THAT, IMMEDIATELY PRIOR TO THE MERGER, NO ASSETS OR LIABILITIES
(OTHER THAN STOCK OR OTHER EQUITY INTERESTS IN SUBSIDIARIES) SHALL BE HELD
DIRECTLY BY SPINCO; AND


(VI) SPINCO SHALL BE DISTRIBUTED IN THE INTERNAL SPINOFFS AND IN THE
DISTRIBUTION AND SHALL PARTICIPATE IN THE MERGER.

If Verizon makes the Election, all applicable provisions of this Agreement and
the other Transaction Agreements shall be amended by the parties thereto as
appropriate to reflect the Election.  For example, the definition of the Special
Dividend shall be revised to refer to Verizon New England’s estimate of its tax
basis in Spinco, instead of Verizon’s estimate of its tax basis in Spinco.


(F)                                    THE PARTIES RECOGNIZE THAT SPINCO AND THE
COMPANY DESIRE THAT AS OF THE TIME OF THE DISTRIBUTION THE AMOUNT OF CURRENT
ASSETS EXCEEDS THE AMOUNT OF CURRENT LIABILITIES AND THEREFORE VERIZON AGREES TO
USE COMMERCIALLY REASONABLE EFFORTS TO CONDUCT THE SPINCO BUSINESS IN A MANNER
THAT WOULD CAUSE CURRENT ASSETS TO EXCEED CURRENT LIABILITIES AS OF THE TIME OF
THE DISTRIBUTION.


(G)                                 VERIZON SHALL PAY ALL SPINCO DEBT EXPENSES
(I) ON THE CLOSING DATE OR (II) ON SUCH SUBSEQUENT DATE WHEN THE FEES AND
EXPENSES PAYABLE TO LENDERS OR THE LENDERS’ ADVISORS PURSUANT TO THE TERMS OF
THE NEW FINANCING (OR ALTERNATIVE FINANCING) IN

23


--------------------------------------------------------------------------------



CONNECTION WITH THE CONSUMMATION OF THE NEW FINANCING (OR ALTERNATIVE
FINANCING), OTHER THAN THE SPINCO DEBT EXPENSES, ARE PAID BY THE SURVIVING
CORPORATION.


ARTICLE III

CONDITIONS


SECTION 3.1                                      CONDITIONS TO THE
DISTRIBUTION.  THE OBLIGATIONS OF VERIZON PURSUANT TO THIS AGREEMENT TO EFFECT
THE DISTRIBUTION SHALL BE SUBJECT TO THE FULFILLMENT (OR WAIVER BY VERIZON) ON
OR PRIOR TO THE DISTRIBUTION DATE (PROVIDED THAT CERTAIN OF SUCH CONDITIONS WILL
OCCUR SUBSTANTIALLY CONTEMPORANEOUS WITH THE DISTRIBUTION) OF EACH OF THE
CONDITIONS SET FORTH IN SECTION 8.1 AND SECTION 8.2 OF THE MERGER AGREEMENT,
EXCEPT THE CONSUMMATION OF THE CONTRIBUTION AND THE DISTRIBUTION AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 3.2                                      WAIVER OF CONDITIONS.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE CONDITION SET FORTH IN SECTION 3.1
HEREOF MAY BE WAIVED IN THE SOLE DISCRETION OF VERIZON.  THE CONDITION SET FORTH
IN SECTION 3.1 IS FOR THE SOLE BENEFIT OF VERIZON AND SHALL NOT GIVE RISE TO OR
CREATE ANY DUTY ON THE PART OF VERIZON TO WAIVE OR NOT WAIVE ANY SUCH
CONDITIONS.


ARTICLE IV

THE DISTRIBUTION


SECTION 4.1                                      RECORD DATE AND DISTRIBUTION
DATE.  SUBJECT TO THE SATISFACTION, OR TO THE EXTENT PERMITTED BY APPLICABLE
LAW, WAIVER, OF THE CONDITIONS SET FORTH IN SECTION 3.1, THE BOARD OF DIRECTORS
OF VERIZON, CONSISTENT WITH THE MERGER AGREEMENT AND DELAWARE LAW, SHALL
ESTABLISH THE RECORD DATE AND THE DISTRIBUTION DATE AND ANY NECESSARY OR
APPROPRIATE PROCEDURES IN CONNECTION WITH THE DISTRIBUTION.


SECTION 4.2                                      SPINCO RECLASSIFICATION. 
IMMEDIATELY PRIOR TO THE DISTRIBUTION DATE, VERIZON AND SPINCO SHALL TAKE ALL
ACTIONS NECESSARY TO ISSUE TO VERIZON SUCH NUMBER OF SHARES OF SPINCO COMMON
STOCK, INCLUDING, IF APPLICABLE, BY RECLASSIFYING THE OUTSTANDING SHARES OF
SPINCO COMMON STOCK OR BY DECLARING A DIVIDEND PAYABLE TO VERIZON IN SHARES OF
SPINCO COMMON STOCK (THE “RECLASSIFICATION”), FOR THE PURPOSE OF INCREASING THE
OUTSTANDING SHARES OF SPINCO COMMON STOCK SUCH THAT, IMMEDIATELY PRIOR TO THE
DISTRIBUTION DATE, SPINCO WILL HAVE AN AGGREGATE NUMBER OF SHARES OF SPINCO

24


--------------------------------------------------------------------------------



COMMON STOCK TO BE DETERMINED BY VERIZON AND SPINCO PRIOR TO THE DISTRIBUTION
DATE, ALL OF WHICH WILL BE HELD BY VERIZON.


SECTION 4.3                                      THE AGENT.  PRIOR TO THE
DISTRIBUTION DATE, VERIZON SHALL ENTER INTO AN AGREEMENT WITH THE AGENT ON TERMS
REASONABLY SATISFACTORY TO SPINCO AND THE COMPANY PROVIDING FOR, AMONG OTHER
THINGS, THE DISTRIBUTION TO THE HOLDERS OF VERIZON COMMON STOCK IN ACCORDANCE
WITH THIS ARTICLE IV OF THE SHARES OF COMPANY COMMON STOCK INTO WHICH THE SHARES
OF SPINCO COMMON STOCK THAT WOULD OTHERWISE BE DISTRIBUTED IN THE DISTRIBUTION
WILL BE CONVERTED PURSUANT TO THE MERGER.


SECTION 4.4                                      DELIVERY OF SHARES TO THE
AGENT.  AT OR PRIOR TO THE DISTRIBUTION DATE, VERIZON SHALL AUTHORIZE THE
BOOK-ENTRY TRANSFER BY THE AGENT OF ALL OF THE OUTSTANDING SHARES OF SPINCO
COMMON STOCK TO BE DISTRIBUTED IN CONNECTION WITH THE DISTRIBUTION.  AFTER THE
DISTRIBUTION DATE, UPON THE REQUEST OF THE AGENT, SPINCO SHALL PROVIDE ALL
BOOK-ENTRY TRANSFER AUTHORIZATIONS THAT THE AGENT SHALL REQUIRE IN ORDER TO
EFFECT THE DISTRIBUTION OF THE SHARES OF COMPANY COMMON STOCK INTO WHICH THE
SHARES OF SPINCO COMMON STOCK THAT WOULD OTHERWISE BE DISTRIBUTED IN THE
DISTRIBUTION WILL BE CONVERTED PURSUANT TO THE MERGER.


SECTION 4.5                                      THE DISTRIBUTION.  UPON THE
TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, FOLLOWING CONSUMMATION OF
THE RECLASSIFICATION, VERIZON SHALL DECLARE AND PAY THE DISTRIBUTION CONSISTING
OF:

(i) to the holders of shares of Verizon Common Stock as of the Record Date, such
percentage of the total number of shares of Spinco Common Stock held by Verizon
as of the time of the Distribution as is equal to a fraction, the numerator of
which is the number of Total Verizon Shares held by such holders as of the
Record Date and the denominator of which is the number of Total Verizon Shares;
and

(ii) to the holders of shares of Verizon Common Stock who acquired such Verizon
Common Stock pursuant to the exercise of Record Date Options, such percentage of
the total number of shares of Spinco Common Stock held by Verizon as of the time
of the Distribution as is equal to a fraction, the numerator of which is the
number of Total Verizon Shares held by such holders that were acquired pursuant
to the exercise of Record Date Options and the denominator of which is the
number of Total Verizon Shares.

At the Effective Time (as defined in the Merger Agreement), all such shares of
Spinco Common Stock shall be converted into the right to receive shares of
Company

25


--------------------------------------------------------------------------------


Common Stock pursuant to, and in accordance with the terms of, the Merger
Agreement, immediately following which the Agent shall distribute by book-entry
transfer in respect of the outstanding shares of Verizon Common Stock held by
(x) holders of record of Verizon Common Stock on the Record Date and (y) persons
who acquired Verizon Common Stock pursuant to the exercise of Record Date
Options, all of the shares of Company Common Stock into which the shares of
Spinco Common Stock that would otherwise be distributed in the Distribution have
been converted pursuant to the Merger.  The Agent shall make cash payments in
lieu of any fractional shares resulting from the conversion of Spinco Common
Stock into Company Common Stock in the Merger pursuant to the terms of the
Merger Agreement.


ARTICLE V

POST CLOSING ADJUSTMENTS


SECTION 5.1                                      POST-CLOSING ADJUSTMENTS.


(A)                                  WITHIN 90 DAYS AFTER THE CLOSING DATE,
VERIZON SHALL CAUSE TO BE PREPARED AND DELIVERED TO THE SURVIVING CORPORATION A
STATEMENT DERIVED FROM THE BOOKS AND RECORDS OF VERIZON AND ITS AFFILIATES (THE
“CLOSING STATEMENT”), SETTING FORTH DISTRIBUTION DATE WORKING CAPITAL, INCLUDING
REASONABLE DETAIL REGARDING THE CALCULATION THEREOF.  THE DISTRIBUTION DATE
WORKING CAPITAL SHALL BE CALCULATED IN ACCORDANCE WITH GAAP, CONSISTENTLY
APPLIED, USING THE SAME ACCOUNTING PRINCIPLES, METHODOLOGIES AND POLICIES USED
IN THE PREPARATION OF THE SPINCO AUDITED BALANCE SHEET, PRO FORMA FOR THE
COMPLETION OF THE CONTRIBUTION, AS MODIFIED BY THE PRINCIPLES, METHODOLOGIES AND
POLICIES SET FORTH IN SECTION 5.1 OF THE DISCLOSURE LETTER.


(B)                                 VERIZON SHALL GIVE THE SURVIVING CORPORATION
AND EACH OF ITS REPRESENTATIVES ACCESS AT ALL REASONABLE TIMES AND ON REASONABLE
ADVANCE NOTICE TO VERIZON’S BOOKS AND RECORDS TO THE EXTENT REASONABLY REQUIRED
TO PERMIT THE SURVIVING CORPORATION TO REVIEW THE CLOSING STATEMENT.  WITHIN 60
DAYS AFTER RECEIPT OF THE CLOSING STATEMENT, SURVIVING CORPORATION SHALL, IN A
WRITTEN NOTICE TO VERIZON, DESCRIBE IN REASONABLE DETAIL ANY PROPOSED
ADJUSTMENTS TO THE ITEMS SET FORTH ON THE CLOSING STATEMENT AND THE REASONS
THEREFOR (IT BEING AGREED THAT THE ONLY PERMITTED REASONS FOR SUCH ADJUSTMENTS
SHALL BE MATHEMATICAL ERROR OR THE FAILURE TO COMPUTE ITEMS SET FORTH THEREIN IN
ACCORDANCE WITH THIS ARTICLE V).  SURVIVING CORPORATION SHALL HAVE THE RIGHT TO
DISCUSS THE CLOSING STATEMENT WITH VERIZON’S ACCOUNTANTS, IT BEING UNDERSTOOD
THAT IN CONNECTION WITH SUCH DISCUSSION, SURVIVING CORPORATION WILL NOT HAVE
ACCESS TO THE WORK PAPERS OF SUCH ACCOUNTANTS.  IF VERIZON SHALL NOT HAVE
RECEIVED A NOTICE OF PROPOSED ADJUSTMENTS (PROVIDED THAT ANY AND ALL PROPOSED
ADJUSTMENTS TO THE CALCULATION OF

26


--------------------------------------------------------------------------------



DISTRIBUTION DATE WORKING CAPITAL MUST IN THE AGGREGATE EXCEED ONE HUNDRED
THOUSAND DOLLARS ($100,000) OR MORE) WITHIN SUCH 60 DAY PERIOD, SURVIVING
CORPORATION WILL BE DEEMED TO HAVE ACCEPTED IRREVOCABLY SUCH CLOSING STATEMENT.


(C)                                  VERIZON AND SURVIVING CORPORATION SHALL
NEGOTIATE IN GOOD FAITH TO RESOLVE ANY DISPUTES OVER ANY PROPOSED ADJUSTMENTS TO
THE CLOSING STATEMENT, DURING THE 30 DAYS FOLLOWING VERIZON’S RECEIPT OF THE
PROPOSED ADJUSTMENTS.  IF THE PARTIES ARE UNABLE TO RESOLVE SUCH DISPUTE WITHIN
SUCH 30 DAY PERIOD, THEN, AT THE WRITTEN REQUEST OF EITHER PARTY (THE “DISPUTE
RESOLUTION REQUEST”), EACH PARTY SHALL APPOINT A KNOWLEDGEABLE, RESPONSIBLE
REPRESENTATIVE TO MEET IN PERSON AND NEGOTIATE IN GOOD FAITH TO RESOLVE THE
DISPUTED MATTERS.  THE PARTIES INTEND THAT THESE NEGOTIATIONS BE CONDUCTED BY
EXPERIENCED BUSINESS REPRESENTATIVES EMPOWERED TO DECIDE THE ISSUES.  SUCH
NEGOTIATIONS SHALL TAKE PLACE DURING THE 15 DAY PERIOD FOLLOWING THE DATE OF THE
DISPUTE RESOLUTION REQUEST.  IF THE BUSINESS REPRESENTATIVES RESOLVE THE
DISPUTE, SUCH RESOLUTION SHALL BE MEMORIALIZED IN A WRITTEN AGREEMENT (THE
“FINAL CLOSING STATEMENT”), EXECUTED WITHIN FIVE DAYS THEREAFTER.  IF THE
BUSINESS REPRESENTATIVES DO NOT RESOLVE THE DISPUTE, WITHIN FIVE DAYS SURVIVING
CORPORATION AND VERIZON SHALL JOINTLY SELECT A NATIONALLY RECOGNIZED INDEPENDENT
PUBLIC ACCOUNTING FIRM (WHICH IS NOT THE REGULAR INDEPENDENT PUBLIC ACCOUNTING
FIRM OF EITHER VERIZON OR SURVIVING CORPORATION) TO ARBITRATE AND RESOLVE SUCH
DISPUTES, WHICH RESOLUTION SHALL BE FINAL, BINDING AND ENFORCEABLE IN ACCORDANCE
WITH SECTION 10.12.  IF SURVIVING CORPORATION AND VERIZON DO NOT JOINTLY SELECT
SUCH FIRM WITHIN FIVE DAYS, A NATIONALLY RECOGNIZED ACCOUNTING FIRM SHALL BE
SELECTED BY LOT FROM AMONG THOSE NATIONALLY RECOGNIZED FIRMS WHICH ARE NOT THE
REGULAR FIRM OF EITHER VERIZON OR SURVIVING CORPORATION.  SUCH ACCOUNTING FIRM
SHALL ARBITRATE AND RESOLVE SUCH DISPUTE BASED SOLELY ON THE WRITTEN SUBMISSION
FORWARDED BY VERIZON AND SURVIVING CORPORATION AND SHALL ONLY CONSIDER WHETHER
THE CLOSING STATEMENT WAS PREPARED IN ACCORDANCE WITH THE STANDARDS SET FORTH
HEREIN AND (ONLY WITH RESPECT TO DISPUTED MATTERS SUBMITTED TO THE ACCOUNTING
FIRM) WHETHER AND TO WHAT EXTENT THE CLOSING STATEMENT REQUIRES ADJUSTMENT.  THE
FEES AND EXPENSES OF SUCH ACCOUNTING FIRM SHALL BE SHARED BY SURVIVING
CORPORATION AND VERIZON IN INVERSE PROPORTION TO THE RELATIVE AMOUNTS OF THE
DISPUTED AMOUNT DETERMINED TO BE FOR THE ACCOUNT OF SURVIVING CORPORATION AND
VERIZON, RESPECTIVELY.


(D)                                 IF THE AMOUNT OF THE DISTRIBUTION DATE
WORKING CAPITAL, AS SET FORTH IN THE FINAL CLOSING STATEMENT (THE “FINAL
DISTRIBUTION DATE WORKING CAPITAL”) EXCEEDS THE TARGET WORKING CAPITAL, THE
SURVIVING CORPORATION SHALL PAY TO VERIZON AN AMOUNT EQUAL TO SUCH EXCESS AND IF
THE AMOUNT OF THE FINAL DISTRIBUTION DATE WORKING CAPITAL IS LESS THAN THE
TARGET WORKING CAPITAL, VERIZON SHALL PAY TO THE SURVIVING CORPORATION AN AMOUNT
EQUAL TO SUCH DEFICIT.


(E)                                  ANY AMOUNTS PAYABLE PURSUANT TO SECTION
5.1(D) ABOVE SHALL BE MADE VIA WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
WITHIN FIVE BUSINESS DAYS AFTER THE DATE

27


--------------------------------------------------------------------------------



UPON WHICH THE CLOSING STATEMENT BECOMES A FINAL CLOSING STATEMENT.  ALL SUCH
AMOUNTS SHALL BEAR INTEREST FROM THE DISTRIBUTION DATE THROUGH BUT EXCLUDING THE
DATE OF PAYMENT, AT THE APPLICABLE RATE.  SUCH INTEREST SHALL ACCRUE DAILY ON
THE BASIS OF A 365 DAY YEAR CALCULATED FOR THE ACTUAL NUMBER OF DAYS FOR WHICH
PAYMENT IS DUE AND SUCH PAYMENT SHALL BE PAYABLE TOGETHER WITH THE AMOUNT
PAYABLE PURSUANT TO THIS SECTION 5.1.


ARTICLE VI

TRANSACTION AGREEMENTS


SECTION 6.1                                      TRANSACTION AGREEMENTS. 
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN NO LATER THAN THE
DISTRIBUTION DATE, VERIZON AND SPINCO (AND/OR OTHER SUBSIDIARIES OF VERIZON, AS
APPLICABLE) SHALL EACH EXECUTE AND DELIVER EACH OF THE TRANSACTION AGREEMENTS TO
WHICH IT IS A PARTY.


ARTICLE VII

ADDITIONAL COVENANTS


SECTION 7.1                                      SURVIVAL; EXCLUSIVE REMEDY. 
THE COVENANTS AND AGREEMENTS CONTAINED HEREIN TO BE PERFORMED FOLLOWING THE
CLOSING SHALL SURVIVE THE EFFECTIVE TIME IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS AND ALL OTHER TERMS SHALL EXPIRE AS OF THE EFFECTIVE TIME (OTHER THAN THE
OBLIGATION TO CONVEY THE SPINCO ASSETS AND THE SPINCO LIABILITIES IN ACCORDANCE
WITH SECTION 2.1).  THE PARTIES HEREBY AGREE THAT THE SOLE AND EXCLUSIVE REMEDY
FOR ANY CLAIM (WHETHER SUCH CLAIM IS FRAMED IN TORT, CONTRACT OR OTHERWISE),
ARISING OUT OF A BREACH OF THIS AGREEMENT SHALL BE ASSERTED PURSUANT TO SECTION
10.2 OF THE MERGER AGREEMENT (OR IF THIS AGREEMENT AND THE MERGER AGREEMENT ARE
TERMINATED, SECTION 9.2 OF THE MERGER AGREEMENT) AND ONLY TO THE EXTENT
EXPRESSLY CONTEMPLATED THEREIN.  FOR THE AVOIDANCE OF DOUBT, SECTION 10.2 OF THE
MERGER AGREEMENT IS ACKNOWLEDGED TO PROVIDE FOR EQUITABLE RELIEF TO THE EXTENT
THE REQUISITE SHOWING IS MADE UNDER APPLICABLE LAW OF THE INADEQUACY OF THE
PAYMENT OF MONEY DAMAGES THEREUNDER.


SECTION 7.2                                      MUTUAL RELEASE.  EFFECTIVE AS
OF THE DISTRIBUTION DATE AND EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THE
TRANSACTION AGREEMENTS, EACH OF VERIZON, ON BEHALF OF ITSELF AND EACH OF THE
VERIZON SUBSIDIARIES, ON THE ONE HAND, AND SPINCO, ON BEHALF OF ITSELF AND EACH
OF THE SPINCO SUBSIDIARIES, ON THE OTHER HAND, HEREBY RELEASES AND FOREVER
DISCHARGES THE OTHER PARTY AND ITS SUBSIDIARIES, AND ITS AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, MANAGERS OR OTHER PERSONS ACTING IN A SIMILAR CAPACITY,
AGENTS, RECORD

28


--------------------------------------------------------------------------------



AND BENEFICIAL SECURITY HOLDERS (INCLUDING TRUSTEES AND BENEFICIARIES OF TRUSTS
HOLDING SUCH SECURITIES), ADVISORS AND REPRESENTATIVES (IN EACH CASE, IN THEIR
RESPECTIVE CAPACITIES AS SUCH) AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS, OF AND FROM ALL DEBTS, DEMANDS, ACTIONS,
CAUSES OF ACTION, SUITS, ACCOUNTS, COVENANTS, CONTRACTS, AGREEMENTS, DAMAGES,
CLAIMS AND OTHER LIABILITIES WHATSOEVER OF EVERY NAME AND NATURE, BOTH IN LAW
AND IN EQUITY, WHICH THE RELEASING PARTY HAS OR EVER HAD OR EVER WILL HAVE,
WHICH EXIST OR ARISE OUT OF OR RELATE TO EVENTS, CIRCUMSTANCES OR ACTIONS TAKEN
BY SUCH OTHER PARTY OCCURRING OR FAILING TO OCCUR OR ANY CONDITIONS EXISTING AT
OR PRIOR TO THE DISTRIBUTION DATE WHETHER OR NOT KNOWN ON THE DISTRIBUTION DATE,
INCLUDING IN CONNECTION WITH THE TRANSACTIONS AND ALL OTHER ACTIVITIES TO
IMPLEMENT THE CONTRIBUTION AND THE DISTRIBUTION; PROVIDED, HOWEVER, THAT THE
FOREGOING GENERAL RELEASE SHALL NOT APPLY TO (I) ANY LIABILITIES OR OTHER
OBLIGATIONS (INCLUDING LIABILITIES WITH RESPECT TO PAYMENT, REIMBURSEMENT,
INDEMNIFICATION OR CONTRIBUTION) UNDER THE MERGER AGREEMENT, THIS AGREEMENT OR
THE OTHER TRANSACTION AGREEMENTS OR ANY CONTRACTS (AS DEFINED THEREIN)
CONTEMPLATED THEREBY, OR ASSUMED, TRANSFERRED, ASSIGNED, ALLOCATED OR ARISING
UNDER ANY OF THE MERGER AGREEMENT, THIS AGREEMENT OR THE OTHER TRANSACTION
AGREEMENTS OR ANY CONTRACT CONTEMPLATED THEREBY IN EACH CASE SUBJECT TO THE
TERMS THEREOF (INCLUDING ANY LIABILITY THAT THE PARTIES MAY HAVE WITH RESPECT TO
PAYMENT, PERFORMANCE, REIMBURSEMENT, INDEMNIFICATION OR CONTRIBUTION PURSUANT TO
THE MERGER AGREEMENT, THIS AGREEMENT OR ANY OTHER TRANSACTION AGREEMENT OR ANY
CONTRACT CONTEMPLATED THEREBY), AND THE FOREGOING RELEASE WILL NOT AFFECT ANY
PARTY’S RIGHT TO ENFORCE THE MERGER AGREEMENT, THIS AGREEMENT OR THE OTHER
TRANSACTION AGREEMENTS OR THE CONTRACTS CONTEMPLATED THEREBY IN ACCORDANCE WITH
THEIR TERMS OR (II) ANY LIABILITY THE RELEASE OF WHICH WOULD RESULT IN THE
RELEASE OF ANY PERSON OTHER THAN A PERSON RELEASED PURSUANT TO THIS SECTION 7.2
(PROVIDED, THAT THE PARTIES AGREE NOT TO BRING SUIT OR PERMIT ANY OF THEIR
SUBSIDIARIES TO BRING SUIT AGAINST ANY SUCH PERSON WITH RESPECT TO ANY LIABILITY
TO THE EXTENT SUCH PERSON WOULD BE RELEASED WITH RESPECT TO SUCH LIABILITY BY
THIS SECTION 7.2 BUT FOR THIS CLAUSE (II)).  EACH PARTY TO THIS AGREEMENT
AGREES, FOR ITSELF AND EACH MEMBER OF ITS GROUP, NOT TO MAKE ANY CLAIM OR DEMAND
OR COMMENCE ANY ACTION OR ASSERT ANY CLAIM AGAINST ANY MEMBER OF THE OTHER
PARTY’S GROUP WITH RESPECT TO THE LIABILITIES RELEASED PURSUANT TO THIS SECTION
7.2.


SECTION 7.3                                      INTERCOMPANY AGREEMENTS;
INTERCOMPANY ACCOUNTS.


(A)                                  EXCEPT FOR THE TRANSACTION AGREEMENTS, ANY
AGREEMENTS ENTERED INTO PURSUANT TO THE MERGER AGREEMENT INCLUDING WITHOUT
LIMITATION PURSUANT TO SECTION 7.8 THEREOF, AND THE TRANSFERRED AFFILIATE
ARRANGEMENTS, ALL CONTRACTS, LICENSES, AGREEMENTS, COMMITMENTS AND OTHER
ARRANGEMENTS, FORMAL AND INFORMAL, BETWEEN ANY MEMBER OF THE VERIZON GROUP, ON
THE ONE HAND, AND ANY MEMBER OF THE SPINCO GROUP, ON THE OTHER HAND, IN
EXISTENCE AS OF THE DISTRIBUTION DATE, SHALL TERMINATE AS OF THE CLOSE OF
BUSINESS ON THE DAY PRIOR TO THE DISTRIBUTION DATE.  NO SUCH TERMINATED
AGREEMENT (INCLUDING ANY PROVISION THEREOF THAT PURPORTS TO SURVIVE TERMINATION)
SHALL BE OF ANY FURTHER FORCE OR EFFECT AFTER THE DISTRIBUTION DATE AND ALL
PARTIES SHALL BE RELEASED FROM ALL OBLIGATIONS

29


--------------------------------------------------------------------------------



THEREUNDER.  FROM AND AFTER THE DISTRIBUTION DATE, NO MEMBER OF EITHER GROUP
SHALL HAVE ANY RIGHTS UNDER ANY SUCH TERMINATED AGREEMENT WITH ANY MEMBER OF THE
OTHER GROUP, EXCEPT AS SPECIFICALLY PROVIDED HEREIN OR IN THE OTHER TRANSACTION
AGREEMENTS.


(B)                                 EFFECTIVE IMMEDIATELY PRIOR TO THE
DISTRIBUTION DATE, ALL INTERCOMPANY CASH MANAGEMENT LOAN BALANCES BETWEEN
VERIZON AND THE VERIZON SUBSIDIARIES, ON ONE HAND, AND SPINCO AND THE SPINCO
SUBSIDIARIES, ON THE OTHER HAND, SHALL BE CANCELED.


SECTION 7.4                                      GUARANTEE OBLIGATIONS AND
LIENS.


(A)                                  VERIZON AND SPINCO SHALL, UPON VERIZON’S
REQUEST, COOPERATE, AND SHALL CAUSE THEIR RESPECTIVE GROUPS TO COOPERATE AND USE
THEIR RESPECTIVE REASONABLE BEST EFFORTS TO:  (X) TERMINATE, OR TO CAUSE SPINCO,
AS THE APPROPRIATE MEMBER OF THE SPINCO GROUP, TO BE SUBSTITUTED IN ALL RESPECTS
FOR VERIZON OR THE APPLICABLE MEMBER OF THE VERIZON GROUP IN RESPECT OF, ALL
OBLIGATIONS OF ANY MEMBER OF THE VERIZON GROUP UNDER ANY SPINCO LIABILITIES
IDENTIFIED BY VERIZON FOR WHICH SUCH MEMBER OF THE VERIZON GROUP MAY BE LIABLE,
AS GUARANTOR, ORIGINAL TENANT, PRIMARY OBLIGOR OR OTHERWISE (INCLUDING ANY
SPINCO FINANCIAL INSTRUMENT) (“VERIZON GUARANTEES”), AND (Y) TERMINATE, OR TO
CAUSE SPINCO ASSETS TO BE SUBSTITUTED IN ALL RESPECTS FOR ANY VERIZON ASSETS IN
RESPECT OF, ANY LIENS OR ENCUMBRANCES IDENTIFIED BY VERIZON ON VERIZON ASSETS
WHICH ARE SECURING ANY SPINCO LIABILITIES.  IF SUCH A TERMINATION OR
SUBSTITUTION IS NOT EFFECTED BY THE DISTRIBUTION DATE, WITHOUT THE PRIOR WRITTEN
CONSENT OF VERIZON, FROM AND AFTER THE DISTRIBUTION DATE, SPINCO SHALL NOT, AND
SHALL NOT PERMIT ANY MEMBER OF THE SPINCO GROUP TO, RENEW OR EXTEND THE TERM OF,
INCREASE ITS OBLIGATIONS UNDER, OR TRANSFER TO A THIRD PARTY, ANY LOAN, LEASE,
CONTRACT OR OTHER OBLIGATION FOR WHICH A MEMBER OF THE VERIZON GROUP IS OR MAY
BE LIABLE OR FOR WHICH ANY VERIZON ASSET IS OR MAY BE ENCUMBERED UNLESS ALL
OBLIGATIONS OF THE VERIZON GROUP AND ALL LIENS AND ENCUMBRANCES ON ANY VERIZON
ASSET WITH RESPECT THERETO ARE THEREUPON TERMINATED BY DOCUMENTATION REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO VERIZON.


(B)                                 VERIZON AND SPINCO SHALL, UPON SPINCO’S
REQUEST, COOPERATE, AND SHALL CAUSE THEIR RESPECTIVE GROUPS TO COOPERATE AND USE
THEIR RESPECTIVE REASONABLE BEST EFFORTS TO:  (X) TERMINATE, OR TO CAUSE A
MEMBER OF THE VERIZON GROUP TO BE SUBSTITUTED IN ALL RESPECTS FOR ANY MEMBER OF
SPINCO GROUP IN RESPECT OF, ALL OBLIGATIONS OF ANY MEMBER OF THE SPINCO GROUP
UNDER ANY VERIZON LIABILITIES FOR WHICH SUCH MEMBER OF THE SPINCO GROUP MAY BE
LIABLE, AS GUARANTOR, ORIGINAL TENANT, PRIMARY OBLIGOR OR OTHERWISE (INCLUDING
ANY VERIZON FINANCIAL INSTRUMENT) (“SPINCO GUARANTEES”), AND (Y) TERMINATE, OR
TO CAUSE VERIZON ASSETS TO BE SUBSTITUTED IN ALL RESPECTS FOR ANY SPINCO ASSETS
IN RESPECT OF, ANY LIENS OR ENCUMBRANCES ON SPINCO ASSETS WHICH ARE SECURING ANY
VERIZON LIABILITIES.  IF SUCH A TERMINATION OR SUBSTITUTION IS NOT EFFECTED BY
THE DISTRIBUTION DATE,

30


--------------------------------------------------------------------------------



WITHOUT THE PRIOR WRITTEN CONSENT OF SPINCO, FROM AND AFTER THE DISTRIBUTION
DATE, VERIZON SHALL NOT, AND SHALL NOT PERMIT ANY MEMBER OF THE VERIZON GROUP
TO, RENEW OR EXTEND THE TERM OF, INCREASE ITS OBLIGATIONS UNDER, OR TRANSFER TO
A THIRD PARTY, ANY LOAN, LEASE, CONTRACT OR OTHER OBLIGATION FOR WHICH A MEMBER
OF THE SPINCO GROUP IS OR MAY BE LIABLE OR FOR WHICH ANY SPINCO ASSET IS OR MAY
BE ENCUMBERED UNLESS ALL OBLIGATIONS OF THE SPINCO GROUP AND ALL LIENS AND
ENCUMBRANCES ON ANY SPINCO ASSET WITH RESPECT THERETO ARE THEREUPON TERMINATED
BY DOCUMENTATION REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO SPINCO.


SECTION 7.5                                      INSURANCE.


(A)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, FROM AND AFTER THE DISTRIBUTION DATE, SPINCO AND THE SPINCO
SUBSIDIARIES WILL HAVE NO RIGHTS WITH RESPECT TO ANY POLICIES, EXCEPT THAT (I) 
VERIZON WILL USE ITS REASONABLE BEST EFFORTS, AT SPINCO’S REQUEST, TO ASSERT
CLAIMS ON BEHALF OF SPINCO AND THE SPINCO SUBSIDIARIES FOR ANY LOSS, LIABILITY
OR DAMAGE IDENTIFIED BY SPINCO WITH RESPECT TO THE SPINCO ASSETS OR SPINCO
LIABILITIES UNDER POLICIES WITH THIRD-PARTY INSURERS WHICH ARE “OCCURRENCE
BASIS” INSURANCE POLICIES (“OCCURRENCE BASIS POLICIES”) ARISING OUT OF INSURED
INCIDENTS OCCURRING FROM THE DATE COVERAGE THEREUNDER FIRST COMMENCED UNTIL THE
DISTRIBUTION DATE TO THE EXTENT THAT THE TERMS AND CONDITIONS OF ANY SUCH
OCCURRENCE BASIS POLICIES AND AGREEMENTS RELATING THERETO SO ALLOW AND (II) 
VERIZON WILL USE ITS REASONABLE BEST EFFORTS TO OBTAIN FROM THE RELEVANT
THIRD-PARTY INSURER AN ASSIGNMENT TO SPINCO OF ANY RIGHTS TO PROSECUTE CLAIMS
IDENTIFIED BY SPINCO PROPERLY ASSERTED WITH RESPECT TO SPINCO ASSETS OR SPINCO
LIABILITIES WITH AN INSURER PRIOR TO THE DISTRIBUTION DATE UNDER POLICIES WITH
THIRD-PARTY INSURERS WHICH ARE INSURANCE POLICIES WRITTEN ON A “CLAIMS MADE”
BASIS (“CLAIMS MADE POLICIES”) ARISING OUT OF INSURED INCIDENTS OCCURRING FROM
THE DATE COVERAGE THEREUNDER FIRST COMMENCED UNTIL THE DISTRIBUTION DATE TO THE
EXTENT THAT THE TERMS AND CONDITIONS OF ANY SUCH CLAIMS MADE POLICIES AND
AGREEMENTS RELATING THERETO SO ALLOW; PROVIDED, THAT IN THE CASE OF BOTH CLAUSES
(I) AND (II) ABOVE, (A) ALL OF VERIZON’S AND EACH VERIZON SUBSIDIARY’S
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE
FOREGOING ARE PROMPTLY PAID BY SPINCO (IT BEING AGREED THAT VERIZON WILL NOT
INCUR MATERIAL EXPENDITURES ABOVE REASONABLE AMOUNTS SPECIFIED BY SPINCO UNLESS
AUTHORIZED BY SPINCO), (B) VERIZON AND THE VERIZON SUBSIDIARIES MAY, AT ANY
TIME, WITHOUT LIABILITY OR OBLIGATION TO SPINCO OR ANY SPINCO SUBSIDIARY (OTHER
THAN AS SET FORTH IN SECTION 7.5(C)), AMEND, COMMUTE, TERMINATE, BUY-OUT,
EXTINGUISH LIABILITY UNDER OR OTHERWISE MODIFY ANY OCCURRENCE BASIS POLICIES OR
CLAIMS MADE POLICIES (AND SUCH CLAIMS SHALL BE SUBJECT TO ANY SUCH AMENDMENTS,
COMMUTATIONS, TERMINATIONS, BUY-OUTS, EXTINGUISHMENTS AND MODIFICATIONS), AND
(C) ANY SUCH CLAIM WILL BE SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THE
APPLICABLE POLICY.

31


--------------------------------------------------------------------------------



(B)                                 VERIZON WILL USE ITS REASONABLE BEST EFFORTS
TO RECOVER DAMAGES OR TO ASSIST SPINCO IN CONNECTION WITH ANY EFFORTS BY SPINCO
TO RECOVER DAMAGES, AS THE CASE MAY BE, UNDER ANY POLICY WITH RESPECT TO THE
SPINCO BUSINESS FOR INCIDENTS OCCURRING PRIOR TO THE DISTRIBUTION DATE;
PROVIDED, THAT ALL OF VERIZON’S REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE FOREGOING ARE PROMPTLY PAID BY SPINCO (IT BEING
AGREED THAT VERIZON WILL NOT INCUR MATERIAL EXPENDITURES ABOVE REASONABLE
AMOUNTS SPECIFIED BY SPINCO UNLESS AUTHORIZED BY SPINCO).


(C)                                  IF AN EXTENDED REPORTING PERIOD FOR CLAIMS
MADE POLICIES IS AVAILABLE FOR VERIZON TO PURCHASE, IF THE SURVIVING CORPORATION
REQUESTS FOLLOWING THE CLOSING DATE, VERIZON SHALL CAUSE TO BE PURCHASED AT THE
SURVIVING CORPORATION’S EXPENSE AN EXTENDED REPORTING PERIOD WITH RESPECT TO
SUCH INSURANCE FOR THE BENEFIT OF SPINCO AND THE SPINCO SUBSIDIARIES AS
INSUREDS.


(D)                                 IN THE EVENT THAT A POLICY PROVIDES COVERAGE
FOR BOTH VERIZON AND/OR A VERIZON SUBSIDIARY, ON THE ONE HAND, AND THE SPINCO
BUSINESS, SPINCO ASSETS AND SPINCO LIABILITIES, ON THE OTHER HAND, RELATING TO
THE SAME OCCURRENCE: (I) VERIZON AGREES TO JOINTLY DEFEND SPINCO AND/OR ANY
APPLICABLE SPINCO SUBSIDIARIES WHERE NO CONFLICTS EXIST BETWEEN THE PARTIES; AND
(II) SPINCO SHALL PAY THAT PORTION OF ALL OUT-OF-POCKET FEES AND EXPENSES, IN
EXCESS OF ANY INSURANCE AND/OR INSURANCE REIMBURSEMENT, ATTRIBUTABLE TO THE
SPINCO ASSETS AND SPINCO LIABILITIES.


(E)                                  THE OBLIGATIONS OF VERIZON AND ITS
SUBSIDIARIES UNDER THIS SECTION 7.5 SHALL TERMINATE ON THE SEVENTH ANNIVERSARY
OF THE EFFECTIVE TIME.


SECTION 7.6                                      SUBSEQUENT TRANSFERS.  IN THE
EVENT THAT AT ANY TIME DURING THE 18-MONTH PERIOD FOLLOWING THE DISTRIBUTION
DATE, A MEMBER OF THE VERIZON GROUP BECOMES AWARE THAT IT POSSESSES ANY SPINCO
ASSETS (EXCEPT (I) FOR ASSETS, RIGHTS AND PROPERTIES PROVIDED BY MEMBERS OF THE
VERIZON GROUP PURSUANT TO THE TRANSITION SERVICES AGREEMENT OR (II) AS OTHERWISE
CONTEMPLATED BY THE TRANSACTION AGREEMENTS), VERIZON SHALL CAUSE THE PROMPT
TRANSFER OF SUCH ASSETS, RIGHTS OR PROPERTIES TO SPINCO.  PRIOR TO ANY SUCH
TRANSFER, VERIZON SHALL HOLD SUCH SPINCO ASSET IN TRUST FOR SPINCO.  IN THE
EVENT THAT AT ANY TIME DURING THE 18-MONTH PERIOD FOLLOWING THE DISTRIBUTION
DATE, A MEMBER OF THE SPINCO GROUP BECOMES AWARE THAT IT POSSESSES ANY VERIZON
ASSETS (EXCEPT AS OTHERWISE CONTEMPLATED BY THE TRANSACTION AGREEMENTS), THE
SPINCO GROUP SHALL CAUSE THE PROMPT TRANSFER OF SUCH ASSETS, RIGHTS OR
PROPERTIES TO VERIZON OR A MEMBER OF THE VERIZON GROUP.  PRIOR TO ANY SUCH
TRANSFER, THE SPINCO GROUP SHALL HOLD SUCH VERIZON ASSET IN TRUST FOR VERIZON.

32


--------------------------------------------------------------------------------



SECTION 7.7                                      FURTHER ASSURANCES.  FROM TIME
TO TIME AFTER THE DISTRIBUTION DATE, AND FOR NO FURTHER CONSIDERATION, EACH OF
THE PARTIES SHALL EXECUTE, ACKNOWLEDGE AND DELIVER SUCH ASSIGNMENTS, TRANSFERS,
CONSENTS, ASSUMPTIONS AND OTHER DOCUMENTS AND INSTRUMENTS AND TAKE SUCH OTHER
ACTIONS AS MAY BE NECESSARY TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; PROVIDED, THAT NO SUCH DOCUMENTS OR INSTRUMENTS
SHALL IMPOSE OBLIGATIONS ON ANY PARTY BROADER THAN OR ADDITIVE TO THOSE IN ANY
TRANSACTION AGREEMENT.


ARTICLE VIII

ACCESS TO INFORMATION


SECTION 8.1                                      PROVISION OF INFORMATION. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PARTIES AGREE THAT THE
OBLIGATION OF VERIZON TO DELIVER INFORMATION THAT IS PART OF THE SPINCO ASSETS
TO SPINCO FROM AND AFTER THE DISTRIBUTION WILL BE GOVERNED BY THIS ARTICLE
VIII.  SUBJECT TO THE TERMS OF THIS ARTICLE VIII,


(A)                                  NO LATER THAN FIVE BUSINESS DAYS FOLLOWING
THE CLOSING DATE, VERIZON SHALL DELIVER TO SPINCO AT THE ADDRESS SPECIFIED FOR
NOTICES TO THE COMPANY IN THE MERGER AGREEMENT (OR TO SUCH OTHER ADDRESS IN THE
CONTINENTAL UNITED STATES AS MAY BE DESIGNATED BY THE COMPANY TO VERIZON NO LESS
THAN 10 DAYS PRIOR TO THE DISTRIBUTION DATE), (I) COPIES OF THE INFORMATION
CONSTITUTING SPINCO ASSETS THAT ARE CONTINUING PROPERTY RECORDS, (II) COPIES OF
THE INFORMATION CONSTITUTING SPINCO ASSETS THAT IS CONTAINED IN THE DATA ROOM
LOCATED IN IRVING, TEXAS ON THE DATE HEREOF, AND SUCH ADDITIONAL INFORMATION
CONSTITUTING SPINCO ASSETS THAT IS IN THE SAME GENERAL CATEGORIES AS THE
EXISTING INFORMATION IN SUCH DATA ROOM AND IS ADDED TO THE DATA ROOM BY VERIZON
(USING REASONABLE COMMERCIAL EFFORTS TO DO SO) IMMEDIATELY PRIOR TO THE CLOSING
DATE AND (III) MINUTE BOOKS AND ORGANIZATIONAL DOCUMENTS OF SPINCO AND THE
SPINCO SUBSIDIARIES.


(B)                                 FOLLOWING THE CLOSING DATE, VERIZON SHALL
DELIVER OR MAKE AVAILABLE TO SPINCO FROM TIME TO TIME UPON THE REQUEST OF SPINCO
FOLLOWING THE DISTRIBUTION DATE INFORMATION NOT PROVIDED PURSUANT TO SECTION
8.1(A) RELATING DIRECTLY TO THE SPINCO ASSETS, THE SPINCO BUSINESS, OR THE
SPINCO LIABILITIES THAT CONSIST OF: (I) ACTIVE CONTRACTS, (II) ACTIVE LITIGATION
FILES AND (III) ALL OTHER INFORMATION THAT CONSTITUTES SPINCO ASSETS OR RELATES
DIRECTLY TO ANY SPINCO LIABILITY, IN EACH CASE TO THE EXTENT THEY ARE MATERIAL
TO THE CONDUCT OF THE SPINCO BUSINESS FOLLOWING THE DISTRIBUTION DATE.  VERIZON
IN GOOD FAITH WILL ALSO CONSIDER PROVIDING UPON THE REQUEST OF SPINCO FROM TIME
TO TIME FOLLOWING THE DISTRIBUTION DATE OTHER INFORMATION RELATING DIRECTLY TO
THE SPINCO ASSETS, THE SPINCO BUSINESS OR THE SPINCO LIABILITIES, BUT IT SHALL
BE UNDER NO OBLIGATION TO DO SO.  SUBJECT TO SECTION 8.5, VERIZON MAY RETAIN
COMPLETE AND ACCURATE COPIES OF SUCH INFORMATION.  THE

33


--------------------------------------------------------------------------------



COSTS AND EXPENSES INCURRED IN THE IDENTIFICATION, ISOLATION AND PROVISION OF
INFORMATION TO THE SPINCO GROUP SHALL BE PAID FOR BY THE SPINCO GROUP, PROVIDED
THAT TO THE EXTENT ANY INFORMATION EXISTS IN PAPER FORM, OTHER THAN
PRE-DISTRIBUTION BILLING INFORMATION, VERIZON SHALL PROVIDE COPIES OF SAME
WITHOUT CHARGE.  INFORMATION SHALL BE PROVIDED AS PROMPTLY AS PRACTICABLE UPON
REQUEST, WITH DUE REGARD FOR OTHER COMMITMENTS OF VERIZON PERSONNEL AND THE
MATERIALITY OF THE INFORMATION TO SPINCO (INCLUDING THE NEED TO COMPLY WITH ANY
“ORDER” OR ANY “LAW” (EACH AS DEFINED IN THE MERGER AGREEMENT)).


(C)                                  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, (X) THE PROVISION OF RETURNS AND OTHER INFORMATION RELATING TO
TAX MATTERS SHALL BE GOVERNED BY THE TAX SHARING AGREEMENT AND THE TRANSITION
SERVICES AGREEMENT AND NOT THIS AGREEMENT, (Y) THE PROVISION OF INFORMATION
RELATING TO PERSONNEL AND PERSONNEL MATERS WILL BE GOVERNED BY THE TRANSITION
SERVICES AGREEMENT AND THE EMPLOYEE MATTERS AGREEMENT AND NOT THIS AGREEMENT AND
(Z) THE OWNERSHIP AND USE OF ANY INFORMATION THAT CONSTITUTES AN INTELLECTUAL
PROPERTY ASSET SHALL BE GOVERNED BY THE INTELLECTUAL PROPERTY AGREEMENT.


SECTION 8.2                                      PRIVILEGED INFORMATION.


(A)                                  EACH PARTY HERETO ACKNOWLEDGES THAT: 
(I) EACH OF VERIZON AND SPINCO (AND THE MEMBERS OF THE VERIZON GROUP AND THE
SPINCO GROUP, RESPECTIVELY) HAS OR MAY OBTAIN PRIVILEGED INFORMATION; (II) THERE
ARE AND/OR MAY BE A NUMBER OF LITIGATION MATTERS AFFECTING EACH OR BOTH OF
VERIZON AND SPINCO; (III) BOTH VERIZON AND SPINCO HAVE A COMMON LEGAL INTEREST
IN LITIGATION MATTERS, IN THE PRIVILEGED INFORMATION AND IN THE PRESERVATION OF
THE CONFIDENTIAL STATUS OF THE PRIVILEGED INFORMATION, IN EACH CASE RELATING TO
THE PRE-DISTRIBUTION SPINCO BUSINESS OR VERIZON BUSINESS OR, IN THE CASE OF THE
SPINCO GROUP, RELATING TO OR ARISING IN CONNECTION WITH THE RELATIONSHIP AMONG
VERIZON AND ITS SUBSIDIARIES ON OR PRIOR TO THE DISTRIBUTION DATE; AND (IV) BOTH
VERIZON AND SPINCO INTEND THAT THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE
MERGER AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS AND ANY TRANSFER OF
PRIVILEGED INFORMATION IN CONNECTION THEREWITH SHALL NOT OPERATE AS A WAIVER OF
ANY POTENTIALLY APPLICABLE PRIVILEGE.


(B)                                 EACH OF VERIZON AND SPINCO AGREES, ON BEHALF
OF ITSELF AND EACH MEMBER OF THE GROUP OF WHICH IT IS A MEMBER, NOT TO DISCLOSE
OR OTHERWISE WAIVE ANY PRIVILEGE ATTACHING TO ANY PRIVILEGED INFORMATION
RELATING TO THE PRE-DISTRIBUTION SPINCO BUSINESS OR VERIZON BUSINESS, AS
APPLICABLE, OR, IN THE CASE OF THE SPINCO GROUP, RELATING TO OR ARISING IN
CONNECTION WITH THE RELATIONSHIP AMONG VERIZON AND ITS SUBSIDIARIES ON OR PRIOR
TO THE DISTRIBUTION DATE, WITHOUT PROVIDING PROMPT WRITTEN NOTICE TO AND
OBTAINING THE PRIOR WRITTEN CONSENT OF THE OTHER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED AND SHALL NOT BE WITHHELD,
CONDITIONED OR DELAYED IF THE OTHER

34


--------------------------------------------------------------------------------



PARTY CERTIFIES THAT SUCH DISCLOSURE IS TO BE MADE IN RESPONSE TO A LIKELY
THREAT OF SUSPENSION OR DEBARMENT OR SIMILAR ACTION; PROVIDED, HOWEVER, THAT
VERIZON AND SPINCO SHALL NOT BE REQUIRED TO GIVE ANY SUCH NOTICE OR OBTAIN ANY
SUCH CONSENT AND MAY MAKE SUCH DISCLOSURE OR WAIVER WITH RESPECT TO PRIVILEGED
INFORMATION IF SUCH PRIVILEGED INFORMATION RELATES SOLELY TO THE
PRE-DISTRIBUTION SPINCO BUSINESS OR VERIZON BUSINESS, AS APPLICABLE.  IN THE
EVENT OF A DISAGREEMENT BETWEEN ANY MEMBER OF THE VERIZON GROUP AND ANY MEMBER
OF THE SPINCO GROUP CONCERNING THE REASONABLENESS OF WITHHOLDING SUCH CONSENT,
NO DISCLOSURE SHALL BE MADE PRIOR TO A RESOLUTION OF SUCH DISAGREEMENT BY A
COURT OF COMPETENT JURISDICTION, PROVIDED THAT THE LIMITATIONS IN THIS SENTENCE
SHALL NOT APPLY IN THE CASE OF DISCLOSURE REQUIRED BY LAW AND SO CERTIFIED AS
PROVIDED IN THE FIRST SENTENCE OF THIS PARAGRAPH.


(C)                                  UPON ANY MEMBER OF THE VERIZON GROUP OR ANY
MEMBER OF THE SPINCO GROUP RECEIVING ANY SUBPOENA OR OTHER COMPULSORY DISCLOSURE
NOTICE FROM A COURT, OTHER GOVERNMENTAL AGENCY OR OTHERWISE WHICH REQUESTS
DISCLOSURE OF PRIVILEGED INFORMATION, IN EACH CASE RELATING TO PRE-DISTRIBUTION
SPINCO BUSINESS OR VERIZON BUSINESS, AS APPLICABLE, OR, IN THE CASE OF THE
SPINCO GROUP, RELATING TO OR ARISING IN CONNECTION WITH THE RELATIONSHIP AMONG
VERIZON AND ITS SUBSIDIARIES ON OR PRIOR TO THE DISTRIBUTION DATE, THE RECIPIENT
OF THE NOTICE SHALL AS PROMPTLY AS PRACTICABLE PROVIDE TO THE OTHER GROUP
(FOLLOWING THE NOTICE PROVISIONS SET FORTH HEREIN) A COPY OF SUCH NOTICE, THE
INTENDED RESPONSE, AND ALL MATERIALS OR INFORMATION RELATING TO THE OTHER GROUP
THAT MIGHT BE DISCLOSED AND THE PROPOSED DATE OF DISCLOSURE.  IN THE EVENT OF A
DISAGREEMENT AS TO THE INTENDED RESPONSE OR DISCLOSURE, UNLESS AND UNTIL THE
DISAGREEMENT IS RESOLVED AS PROVIDED IN PARAGRAPH (B) OF THIS SECTION, THE
PARTIES SHALL COOPERATE TO ASSERT ALL DEFENSES TO DISCLOSURE CLAIMED BY EITHER
PARTY’S GROUP, AND SHALL NOT DISCLOSE ANY DISPUTED DOCUMENTS OR INFORMATION
UNTIL ALL LEGAL DEFENSES AND CLAIMS OF PRIVILEGE HAVE BEEN FINALLY DETERMINED,
EXCEPT AS OTHERWISE REQUIRED BY A COURT ORDER REQUIRING SUCH DISCLOSURE.


SECTION 8.3                                      PRODUCTION OF WITNESSES. 
SUBJECT TO SECTION 8.2, AFTER THE DISTRIBUTION DATE, EACH OF VERIZON AND SPINCO
SHALL, AND SHALL CAUSE EACH MEMBER OF ITS RESPECTIVE GROUP TO MAKE AVAILABLE TO
SPINCO OR VERIZON OR ANY MEMBER OF THE SPINCO GROUP OR OF THE VERIZON GROUP, AS
THE CASE MAY BE, UPON REASONABLE PRIOR WRITTEN REQUEST, SUCH GROUP’S DIRECTORS,
MANAGERS OR OTHER PERSONS ACTING IN A SIMILAR CAPACITY, OFFICERS, EMPLOYEES AND
AGENTS AS WITNESSES TO THE EXTENT THAT ANY SUCH PERSON MAY REASONABLY BE
REQUIRED IN CONNECTION WITH ANY LITIGATION MATTERS, ADMINISTRATIVE OR OTHER
PROCEEDINGS IN WHICH THE REQUESTING PARTY MAY FROM TIME TO TIME BE INVOLVED AND
RELATING TO THE PRE-DISTRIBUTION SPINCO BUSINESS OR VERIZON BUSINESS, AS
APPLICABLE, OR, IN THE CASE OF THE SPINCO GROUP, RELATING TO OR IN CONNECTION
WITH THE RELATIONSHIP AMONG VERIZON AND ITS SUBSIDIARIES ON OR PRIOR TO THE
DISTRIBUTION DATE.  THE COSTS AND EXPENSES INCURRED IN THE PROVISION OF SUCH
WITNESSES SHALL BE PAID BY THE PARTY REQUESTING THE AVAILABILITY OF SUCH
PERSONS.

35


--------------------------------------------------------------------------------



SECTION 8.4                                      RETENTION OF INFORMATION. 
EXCEPT AS OTHERWISE AGREED IN WRITING, OR AS OTHERWISE PROVIDED IN THE OTHER
TRANSACTION AGREEMENTS, EACH OF VERIZON AND SPINCO SHALL, AND SHALL CAUSE THE
MEMBERS OF THE GROUP OF WHICH IT IS A MEMBER TO, RETAIN ALL INFORMATION IN SUCH
PARTY’S GROUP’S POSSESSION OR UNDER ITS CONTROL, RELATING DIRECTLY AND PRIMARILY
TO THE PRE-DISTRIBUTION BUSINESS, ASSETS OR LIABILITIES OF THE OTHER PARTY’S
GROUP FOR SO LONG AS SUCH INFORMATION IS RETAINED PURSUANT TO SUCH PARTY’S
GENERAL DOCUMENT RETENTION POLICIES AS OF SUCH TIME OR SUCH LATER DATE AS MAY BE
REQUIRED BY LAW, EXCEPT THAT IF, PRIOR TO THE EXPIRATION OF SUCH PERIOD, ANY
MEMBER OF EITHER PARTY’S GROUP WISHES TO DESTROY OR DISPOSE OF ANY SUCH
INFORMATION THAT IS AT LEAST THREE YEARS OLD, PRIOR TO DESTROYING OR DISPOSING
OF ANY OF SUCH INFORMATION, (A) THE PARTY WHOSE GROUP IS PROPOSING TO DISPOSE OF
OR DESTROY ANY SUCH INFORMATION SHALL PROVIDE NO LESS THAN 30 DAYS’ PRIOR
WRITTEN NOTICE TO THE OTHER PARTY, SPECIFYING THE INFORMATION PROPOSED TO BE
DESTROYED OR DISPOSED OF, AND (B) IF, PRIOR TO THE SCHEDULED DATE FOR SUCH
DESTRUCTION OR DISPOSAL, THE OTHER PARTY REQUESTS IN WRITING THAT ANY OF THE
INFORMATION PROPOSED TO BE DESTROYED OR DISPOSED OF BE DELIVERED TO SUCH OTHER
PARTY, THE PARTY WHOSE GROUP IS PROPOSING TO DISPOSE OF OR DESTROY SUCH
INFORMATION PROMPTLY SHALL ARRANGE FOR THE DELIVERY OF THE REQUESTED INFORMATION
TO A LOCATION SPECIFIED BY, AND AT THE EXPENSE OF, THE REQUESTING PARTY.  THIS
SECTION 8.4 SHALL NOT APPLY TO INFORMATION REFERRED TO IN CLAUSES (X) AND (Y) OF
SECTION 8.1(C).


SECTION 8.5                                      CONFIDENTIALITY.  SUBJECT TO
SECTION 8.2, WHICH SHALL GOVERN PRIVILEGED INFORMATION, FROM AND AFTER THE
DISTRIBUTION DATE, EACH OF VERIZON AND SPINCO SHALL HOLD, AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE ITS AFFILIATES AND REPRESENTATIVES TO
HOLD, IN STRICT CONFIDENCE ALL INFORMATION CONCERNING THE OTHER PARTY’S GROUP
OBTAINED BY IT OR FURNISHED TO IT BY SUCH OTHER PARTY’S GROUP PURSUANT TO THIS
AGREEMENT OR THE OTHER TRANSACTION AGREEMENTS AND SHALL NOT RELEASE OR DISCLOSE
SUCH INFORMATION TO ANY OTHER PERSON, EXCEPT ITS AFFILIATES AND REPRESENTATIVES,
WHO SHALL BE ADVISED OF THE PROVISIONS OF THIS SECTION 8.5, AND EACH PARTY SHALL
BE RESPONSIBLE FOR A BREACH BY ANY OF ITS AFFILIATES OR REPRESENTATIVES;
PROVIDED, HOWEVER, THAT ANY MEMBER OF THE VERIZON GROUP OR THE SPINCO GROUP MAY
DISCLOSE SUCH INFORMATION TO THE EXTENT THAT (A) DISCLOSURE IS COMPELLED BY
JUDICIAL OR ADMINISTRATIVE PROCESS OR, BASED ON ADVICE OF SUCH PERSON’S COUNSEL,
BY OTHER REQUIREMENTS OF LAW OR REGULATION INCLUDING WITHOUT LIMITATION FILING
REQUIREMENTS WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION, OR (B) SUCH PARTY
CAN SHOW THAT SUCH INFORMATION WAS (I) IN THE PUBLIC DOMAIN THROUGH NO FAULT OF
SUCH PERSON OR (II) LAWFULLY ACQUIRED BY SUCH PERSON FROM ANOTHER SOURCE AFTER
THE TIME THAT IT WAS FURNISHED TO SUCH PERSON BY THE OTHER PARTY’S GROUP, AND
NOT ACQUIRED FROM SUCH SOURCE SUBJECT TO ANY CONFIDENTIALITY OBLIGATION ON THE
PART OF SUCH SOURCE KNOWN TO THE ACQUIROR.  NOTWITHSTANDING THE FOREGOING, EACH
OF VERIZON AND SPINCO SHALL BE DEEMED TO HAVE SATISFIED ITS OBLIGATIONS UNDER
THIS SECTION 8.5 WITH RESPECT TO ANY INFORMATION (OTHER THAN PRIVILEGED
INFORMATION) IF IT EXERCISES THE SAME CARE WITH REGARD TO SUCH INFORMATION AS IT
TAKES TO PRESERVE CONFIDENTIALITY FOR ITS OWN SIMILAR INFORMATION.

36


--------------------------------------------------------------------------------



SECTION 8.6                                      COOPERATION WITH RESPECT TO
GOVERNMENT REPORTS AND FILINGS.  VERIZON, ON BEHALF OF ITSELF AND EACH MEMBER OF
THE VERIZON GROUP, AGREES TO PROVIDE ANY MEMBER OF THE SPINCO GROUP, AND SPINCO,
ON BEHALF OF ITSELF AND EACH MEMBER OF THE SPINCO GROUP, AGREES TO PROVIDE ANY
MEMBER OF THE VERIZON GROUP, WITH SUCH COOPERATION AND INFORMATION (WITH REGARD
TO VERIZON AND THE VERIZON GROUP, WITH RESPECT TO THE SPINCO BUSINESS ONLY) AS
MAY BE REASONABLY REQUESTED BY THE OTHER IN CONNECTION WITH THE PREPARATION OR
FILING OF ANY GOVERNMENT REPORT OR OTHER GOVERNMENT FILING CONTEMPLATED BY THIS
AGREEMENT OR IN CONDUCTING ANY OTHER GOVERNMENT PROCEEDING RELATING TO THE
PRE-DISTRIBUTION BUSINESS OF THE VERIZON GROUP OR THE SPINCO GROUP, ASSETS OR
LIABILITIES OF EITHER GROUP OR RELATING TO OR IN CONNECTION WITH THE
RELATIONSHIP BETWEEN THE GROUPS ON OR PRIOR TO THE DISTRIBUTION DATE.  SUCH
COOPERATION AND INFORMATION SHALL INCLUDE PROMPTLY FORWARDING COPIES OF
APPROPRIATE NOTICES, FORMS AND OTHER COMMUNICATIONS RECEIVED FROM OR SENT TO ANY
GOVERNMENT AUTHORITY WHICH RELATE TO THE VERIZON GROUP, IN THE CASE OF THE
SPINCO GROUP, OR THE SPINCO GROUP, IN THE CASE OF THE VERIZON GROUP.  ALL
COOPERATION PROVIDED UNDER THIS SECTION SHALL BE PROVIDED AT THE EXPENSE OF THE
PARTY REQUESTING SUCH COOPERATION.  EACH PARTY SHALL MAKE ITS EMPLOYEES AND
FACILITIES AVAILABLE DURING NORMAL BUSINESS HOURS AND ON REASONABLE PRIOR NOTICE
TO PROVIDE EXPLANATION OF ANY DOCUMENTS OR INFORMATION PROVIDED HEREUNDER.


ARTICLE IX

NO REPRESENTATIONS OR WARRANTIES


SECTION 9.1                                      NO REPRESENTATIONS OR
WARRANTIES.  EXCEPT AS EXPRESSLY SET FORTH IN ANY TRANSACTION AGREEMENT, SPINCO
AND VERIZON UNDERSTAND AND AGREE THAT NO MEMBER OF THE VERIZON GROUP IS
REPRESENTING OR WARRANTING TO SPINCO OR ANY MEMBER OF THE SPINCO GROUP IN ANY
WAY AS TO THE SPINCO ASSETS, THE SPINCO BUSINESS OR THE SPINCO LIABILITIES. 
EXCEPT AS EXPRESSLY SET FORTH IN THE MERGER AGREEMENT, VERIZON AND SPINCO
UNDERSTAND AND AGREE THAT NO MEMBER OF THE SPINCO GROUP IS REPRESENTING OR
WARRANTING TO VERIZON OR ANY MEMBER OF THE VERIZON GROUP IN ANY WAY AS TO THE
VERIZON ASSETS, THE VERIZON BUSINESS OR THE VERIZON LIABILITIES.


ARTICLE X


MISCELLANEOUS


SECTION 10.1                                COMPLETE AGREEMENT.  THIS AGREEMENT,
THE EXHIBITS AND THE DISCLOSURE LETTER HERETO, THE OTHER TRANSACTION AGREEMENTS
AND OTHER DOCUMENTS REFERRED TO HEREIN SHALL CONSTITUTE THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL
SUPERSEDE ALL PREVIOUS NEGOTIATIONS, COMMITMENTS AND

37


--------------------------------------------------------------------------------



WRITINGS WITH RESPECT TO SUCH SUBJECT MATTER.  THE DISCLOSURE LETTER DELIVERED
PURSUANT HERETO IS EXPRESSLY MADE A PART OF, AND INCORPORATED BY REFERENCE INTO,
THIS AGREEMENT.  IN THE CASE OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT
AND THE TERMS OF ANY OTHER TRANSACTION AGREEMENT, THE TERMS OF SUCH OTHER
TRANSACTION AGREEMENT SHALL BE APPLICABLE.


SECTION 10.2                                EXPENSES.  ALL FEES AND EXPENSES AND
ANY OTHER COSTS INCURRED BY THE PARTIES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND BY THE TRANSACTION AGREEMENTS SHALL BE PAID AS SET FORTH
IN SECTION 11.1 OF THE MERGER AGREEMENT.


SECTION 10.3                                GOVERNING LAW.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO ITS CONFLICTS OF LAWS PRINCIPLES.


SECTION 10.4                                NOTICES.  PRIOR TO THE CLOSING UNDER
THE MERGER AGREEMENT, ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN UPON (A) A
TRANSMITTER’S CONFIRMATION OF A RECEIPT OF A FACSIMILE TRANSMISSION (BUT ONLY IF
FOLLOWED BY CONFIRMED DELIVERY OF A STANDARD OVERNIGHT COURIER THE FOLLOWING
BUSINESS DAY OR IF DELIVERED BY HAND THE FOLLOWING BUSINESS DAY), (B) CONFIRMED
DELIVERY OF A STANDARD OVERNIGHT COURIER OR WHEN DELIVERED BY HAND OR (C) THE
EXPIRATION OF FIVE BUSINESS DAYS AFTER THE DATE MAILED BY CERTIFIED OR
REGISTERED MAIL (RETURN RECEIPT REQUESTED), POSTAGE PREPAID, TO THE PARTIES AT
SUCH ADDRESSES AS MAY BE SPECIFIED BY THE PARTIES FROM TIME TO TIME.  FOLLOWING
THE CLOSING NOTICES SHALL BE SENT TO VERIZON AND THE COMPANY (AS SUCCESSOR BY
MERGER TO SPINCO) IN ACCORDANCE WITH SECTION 11.2 OF THE MERGER AGREEMENT, OR TO
SUCH OTHER ADDRESS AS ANY PARTY HERETO MAY HAVE FURNISHED TO THE OTHER PARTIES
BY A NOTICE IN WRITING IN ACCORDANCE WITH THIS SECTION.


SECTION 10.5                                AMENDMENT AND MODIFICATION.  THIS
AGREEMENT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED, AND ANY PROVISION HEREUNDER
MAY BE WAIVED, PRIOR TO THE EFFECTIVE TIME, ONLY BY A WRITTEN AGREEMENT SIGNED
BY THE PARTIES HERETO.


SECTION 10.6                                SUCCESSORS AND ASSIGNS; NO
THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT AND ALL OF THE PROVISIONS HEREOF
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
SUCCESSORS AND PERMITTED ASSIGNS, BUT NEITHER THIS AGREEMENT NOR ANY OF THE
RIGHTS, INTERESTS AND OBLIGATIONS HEREUNDER SHALL BE ASSIGNED BY ANY PARTY
HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES AND A COMPANY
CONSENT.  THIS AGREEMENT IS SOLELY FOR THE BENEFIT OF VERIZON, SPINCO AND THE
COMPANY

38


--------------------------------------------------------------------------------



AND THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES AND IS NOT INTENDED TO CONFER
UPON ANY OTHER PERSONS ANY RIGHTS OR REMEDIES HEREUNDER.


SECTION 10.7                                COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


SECTION 10.8                                INTERPRETATION.  THE ARTICLE AND
SECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE SOLELY FOR THE PURPOSE OF
REFERENCE, ARE NOT PART OF THE AGREEMENT OF THE PARTIES HERETO AND SHALL NOT IN
ANY WAY AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


SECTION 10.9                                SEVERABILITY.  IF ANY PROVISION OF
THIS AGREEMENT OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR
UNENFORCEABLE, THE REMAINING PROVISIONS HEREOF, OR THE APPLICATION OF SUCH
PROVISION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT HAS BEEN
HELD INVALID OR UNENFORCEABLE, SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL
IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED THEREBY, SO LONG AS THE ECONOMIC
OR LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN
ANY MANNER ADVERSE TO ANY PARTY.


SECTION 10.10                          REFERENCES; CONSTRUCTION.  REFERENCES TO
ANY “ARTICLE,” “EXHIBIT,” OR “SECTION,” WITHOUT MORE, ARE TO ARTICLES, EXHIBITS
AND SECTIONS TO OR OF THIS AGREEMENT.  UNLESS OTHERWISE EXPRESSLY STATED,
CLAUSES BEGINNING WITH THE TERM “INCLUDING” OR SIMILAR WORDS SET FORTH EXAMPLES
ONLY AND IN NO WAY LIMIT THE GENERALITY OF THE MATTERS THUS EXEMPLIFIED.


SECTION 10.11                          TERMINATION.  NOTWITHSTANDING ANY
PROVISION HEREOF, IN THE EVENT OF TERMINATION OF THE MERGER AGREEMENT, THIS
AGREEMENT MAY BE TERMINATED AND THE DISTRIBUTION ABANDONED AT ANY TIME PRIOR TO
THE DISTRIBUTION BY AND IN THE SOLE DISCRETION OF VERIZON.  IN THE EVENT OF SUCH
TERMINATION, NO PARTY HERETO OR TO ANY OTHER TRANSACTION AGREEMENT (OTHER THAN
THE MERGER AGREEMENT TO THE EXTENT PROVIDED THEREIN) SHALL HAVE ANY LIABILITY TO
ANY PERSON BY REASON OF THIS AGREEMENT OR ANY OTHER TRANSACTION AGREEMENT (OTHER
THAN THE MERGER AGREEMENT TO THE EXTENT PROVIDED THEREIN).


SECTION 10.12                          CONSENT TO JURISDICTION AND SERVICE OF
PROCESS.  THE PARTIES AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT
THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE
WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED
THAT THE PARTIES SHALL BE

39


--------------------------------------------------------------------------------



ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS AGREEMENT
AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT IN ANY
COURT OF THE UNITED STATES LOCATED IN THE STATE OF NEW YORK, THIS BEING IN
ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY.  IN
ADDITION, EACH OF THE PARTIES HERETO (A) CONSENTS TO SUBMIT ITSELF TO THE
PERSONAL JURISDICTION OF ANY FEDERAL COURT LOCATED IN THE STATE OF NEW YORK IN
THE EVENT ANY DISPUTE ARISES OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, (B) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR
DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY
SUCH COURT AND (C) AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT
OTHER THAN A FEDERAL COURT SITTING IN THE STATE OF NEW YORK.  NOTWITHSTANDING
THIS SECTION 10.12, ANY DISPUTE REGARDING THE CLOSING STATEMENT SHALL BE
RESOLVED IN ACCORDANCE WITH ARTICLE V HEREOF; PROVIDED THAT SUCH ARTICLE V MAY
BE ENFORCED BY EITHER PARTY IN ACCORDANCE WITH TERMS OF THIS SECTION 10.12.


SECTION 10.13                          WAIVERS.  EXCEPT AS PROVIDED IN THIS
AGREEMENT, NO ACTION TAKEN PURSUANT TO THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY INVESTIGATION BY OR ON BEHALF OF ANY PARTY, SHALL BE DEEMED TO
CONSTITUTE A WAIVER BY THE PARTY TAKING SUCH ACTION OF COMPLIANCE WITH ANY
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED IN THIS
AGREEMENT.  THE WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY PROVISION
HEREUNDER SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY PRIOR OR
SUBSEQUENT BREACH OF THE SAME OR ANY OTHER PROVISION HEREUNDER.


SECTION 10.14                          WAIVER OF JURY TRIAL.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY LITIGATION, CLAIM, ACTION, SUIT, ARBITRATION, INQUIRY, PROCEEDING,
INVESTIGATION OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE PARTIES
HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.

[SIGNATURE PAGE FOLLOWS]

40


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

VERIZON COMMUNICATIONS INC.

 

 

 

 

 

By:

/s/ John W. Diercksen

 

 

 

Name:

John W. Diercksen

 

 

 

Title:

Executive Vice President—Strategy,

 

 

 

 

Development and Planning

 

 

 

 

 

 

 

 

 

 

NORTHERN NEW ENGLAND

 

 

SPINCO INC.

 

 

 

 

 

 

 

 

By:

/s/ Stephen E. Smith

 

 

 

Name:

Stephen E. Smith

 

 

 

Title:

Vice President

 

41


--------------------------------------------------------------------------------